FOURTH AMENDMENT TO REVOLVING CREDIT FACILITY AGREEMENT

      THIS FOURTH AMENDMENT TO REVOLVING CREDIT FACILITY AGREEMENT (the
“Amendment”), dated as of June 29, 2001, is among LENNOX INTERNATIONAL INC., a
Delaware corporation (the “Borrower”), each of the lenders listed as a lender on
the signatures pages hereto (individually, a “Lender” and, collectively, the
“Lenders”), THE CHASE MANHATTAN BANK (as the successor in interest by merger to
Chase Bank of Texas, National Association), as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), WACHOVIA BANK, N.A., a
national banking association, as syndication agent (in such capacity, the
“Syndication Agent” and together with the Administrative Agent, herein the
“Agents”) and THE BANK OF NOVA SCOTIA, as documentation agent.

     The Borrower, the Agents and the Lenders have entered into that certain
Revolving Credit Facility Agreement dated as of July 29, 1999 (as amended or
otherwise modified by the First Amendment to Revolving Credit Facility Agreement
dated as of August 6, 1999, the Second Amendment to Revolving Credit Facility
Agreement dated as of January 25, 2000 and the Third Amendment to Revolving
Credit Agreement dated as of January 23, 2001 the “Credit Agreement”). The
Borrower, the Lenders and the Agents desire to amend the Credit Agreement as
herein set forth.

      NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows effective as of the
date hereof:

ARTICLE 1
Definitions

      1.1     Definitions. Capitalized terms used in this Amendment and defined
in the Credit Agreement, to the extent not otherwise defined herein, shall have
the same meaning as in the Credit Agreement, as amended hereby.

ARTICLE 2
Amendments

      Section 2.1     Additions to Section 1.01. The following definitions are
added to Section 1.01 of the Credit Agreement in proper alphabetical order:

          “364 Day Facility” means that certain 364 Day Revolving Credit
Facility Agreement dated as of January 25, 2000 among the Borrower, Chase Bank
of Texas, National Association [now The Chase Manhattan Bank], as administrative
agent, the other agents named therein and the lenders named therein, as the same
has been and may hereafter be amended or otherwise modified.


           “Approved Receivables Securitization” means a receivables
securitization or other receivables sale program as long as the aggregate amount
of the commitments to purchase receivables under all such programs does not at
any time exceed $225,000,000.


           “Collateral Agent” means The Chase Manhattan Bank, as collateral
agent under the terms of the Intercreditor Agreement (for the benefit of the
Lenders, the lenders under the 364 Day Facility, the lenders party to the Senior
Note Purchase Agreements and any other lenders which become entitled to the
benefits of the Liens granted in the Pledge


1

  Agreement under the terms of the Intercreditor Agreement) and its successors
and assigns in such capacity.


           “Existing Letters of Credit” means the letters of credit described on
Schedule 1.01.


           “Intercreditor Agreement” means that certain Intercreditor Agreement
to be executed pursuant to Section 5.23(a) initially among the Borrower, the
Material Restricted Subsidiaries, The Chase Manhattan Bank, as collateral agent
thereunder, the Administrative Agent, the administrative agent under the 364 Day
Facility, and the lenders party to the Senior Note Purchase Agreements, as
approved by the Required Lenders and as the same may be amended or otherwise
modified from time to time.


           “Lender Affiliates” shall have the meaning assigned it in Section
8.04(b).


           “Material Restricted Subsidiary” means Lennox Industries Inc.,
Armstrong Air Conditioning Inc., Excel Comfort Systems Inc., Service Experts
Inc. and each other Restricted Subsidiary (except LPAC Corp.) the book value
(determined in accordance with GAAP) of whose total assets equals or exceeds ten
percent (10%) of the book value (determined in accordance with GAAP) of the
consolidated total assets of Borrower and all Subsidiaries as determined as of
the last day of each fiscal quarter.


           “Material Transfer” shall mean, with respect to the Borrower or any
Restricted Subsidiary, any transaction or group of related transactions having a
value in excess of $10,000,000 in which such Person sells, conveys, transfers or
leases (as lessor) any of its property, including capital stock of, or a
Security issued by, a Subsidiary; provided that, the term “Material Transfer”
shall not include the sale of receivables sold by the Borrower and the
Restricted Subsidiaries under an Approved Receivables Securitization. For
purposes of this definition the term “value” of any property transferred shall
be equal to the transfer price specified in the applicable sale, lease or other
transfer documents for the property in question.


           “Maximum Rate” shall have the meaning assigned it in Section 8.13.


           “Negotiated Rate Borrowing” means a Swingline Loan that bears
interest at a rate based upon the Negotiated Rate.


           “Negotiated Rate” means, for any Negotiated Rate Borrowing for any
Interest Period therefor, the rate per annum that the Swingline Lender and the
Borrower have agreed will apply to such Borrowing and Interest Period in
accordance with Section 2.20(a).


           “Obligated Parties” means the Borrower and the Material Restricted
Subsidiaries.


           “Pledge Agreement” means that certain Pledge Agreement to be executed
by the Borrower in favor of the Collateral Agent pursuant to Section 5.23(a), as
the same may be modified from time to time.


           “Subsidiary Guaranty” means the guaranty of the Material Restricted
Subsidiaries in favor of the Administrative Agent, the Issuing Bank and the
Lenders, substantially in the form of Exhibit D hereto, as the same may be
modified pursuant to one or more Subsidiary Joinder Agreements and as the same
may otherwise be modified from time to time.


2

           “Subsidiary Joinder Agreement” means an agreement which has been or
will be executed by a Material Restricted Subsidiary adding it as a party to the
Subsidiary Guaranty, in substantially the form of Exhibit E hereto


           “Swingline Lender” shall mean Chase in its capacity as lender of
Swingline Loans.


           “Swingline Loan” shall have the meaning assigned to it in Section
2.20.


     Section 2.2     “ Amendments to Existing Definitions in Section 1.01”. The
following existing definitions contained in “Section 1.01” of the Credit
Agreement are amended as follows:

                   (a)     The following defined terms are amended in their
respective entireties to read as follows:

           “ABR Loan” shall mean any Loan or Swingline Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article 2.


           “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Revolving Exposures, or if all Loans and Swingline
Loans have been repaid, based on the Commitments in effect immediately prior to
their termination or expiration.


           “Borrowing” shall mean (a) a group of Loans of a single Type made by
the Lenders on a single date and, with respect to Eurodollar Loans or Negotiated
Rate Borrowings, as to which a single Interest Period is in effect or (b) with
respect to a Swingline Loan which is also an ABR Loan, such Swingline Loan.


           “EBITDA” means, for any period, the total of the following calculated
for Borrower and the Restricted Subsidiaries without duplication on a
consolidated basis in accordance with GAAP consistently applied for such period:
(a) Consolidated Net Income from operations; plus (b) any deduction for (or less
any gain from) income or franchise taxes included in determining Consolidated
Net Income; plus (c) interest expense (including the interest portion of Capital
Leases) deducted in determining Consolidated Net Income; plus (d) amortization
and depreciation expense deducted in determining Consolidated Net Income; plus
(e) any non-recurring and non cash charges resulting from application of GAAP
that requires a charge against earnings for the impairment of goodwill to the
extent not already added back or not included in determining Consolidated Net
Income.


           “Eurodollar Loan” shall mean any Loan or Swingline Loan bearing
interest at a rate determined by reference to the LIBO Rate in accordance with
the provisions of Article 2.


           “Fee Letters” shall mean the following: (i) that certain letter
agreement among the Borrower, JP Morgan Securities Inc. (formerly Chase
Securities Inc.) and Chase dated as of June 29, 2001; (ii) that certain letter
agreement among the Borrower, Chase Securities Inc. and Chase dated June 4,
1999; and (iii) that certain letter agreement among the Borrower, Wachovia
Securities Inc. and Wachovia dated June 4, 1999.


3

           “Interest Payment Date” shall mean (a) with respect to any ABR
Borrowing or the payment of the Letter of Credit fees under Section 2.04(c),
each March 31, June 30, September 30 and December 31, beginning on the first
such date after the date hereof; (b) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable thereto and, in the case of such a
Eurodollar Loan with an Interest Period of more than three months, each day that
would have been an Interest Payment Date for such Eurodollar Loan had successive
Interest Periods of three months duration, as the case may be, been applicable
to such Eurodollar Loan; (c) with respect to any Negotiated Rate Borrowing, the
last day of the Interest Period applicable thereto; (d) in addition, with
respect to all Borrowings, the date of any prepayment thereof and the Maturity
Date; and (e) in addition with respect to the payment of the Letter of Credit
fees under Section 2.04(c), the Maturity Date.


           “Interest Period” shall mean: (i) with respect to a Eurodollar
Borrowing, the period commencing on the date of the Eurodollar Borrowing and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1 month
thereafter in the case of Swingline Loans or 1, 2, 3 or 6 months thereafter in
the case of the Loans, or, in addition, in the case of any Eurodollar Borrowing
made during the 30-day period ending on the Maturity Date, the period commencing
on the date of such Borrowing and ending on the seventh or fourteenth day
thereafter, as the Borrower may elect, or the Maturity Date, if earlier;
provided, however, that if any Interest Period applicable to a Eurodollar
Borrowing would end on a day other than a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) with
respect to a Negotiated Rate Borrowing, the period commencing on the date of the
Negotiated Rate Borrowing and ending on the Business Day agreed to by the
Borrower and the Swingline Lender in accordance with Section 2.20 (a) which is
not later than 30 days thereafter, or the Maturity Date, if earlier. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.


           “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the rate at which dollar deposits approximately
equal in principal amount to the Administrative Agent's portion of such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered to the principal London offices of Chase or one of its Affiliates in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, (i) two Business Days prior to the commencement of such
Interest Period or (ii) with respect to any Swingline Loan that is also a
Eurodollar Borrowing, on the Business Day of the commencement of such Interest
Period.


           “Material Adverse Effect” shall mean a material adverse effect on (a)
the business, operations, affairs, financial condition, assets or properties of
the Borrower and its Restricted Subsidiaries taken as a whole, or (b) the
ability of the Borrower to perform its obligations under this Agreement and the
ability of the Material Restricted Subsidiaries to perform their respective
obligations under the Subsidiary Guaranty, taken as a whole, or (c) the validity
or enforceability of this Agreement, the Pledge Agreement or the Subsidiary
Guaranty.


           “Revolving Exposure” shall mean, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender's Loans and its
participating


4

  interest in the outstanding Swingline Loans and Letters of Credit (or, if
determined with respect to a Lender who is also the Swingline Lender or the
Issuing Bank, its direct interests in outstanding Swingline Loans or Letters of
Credit minus all other Lenders' participation interests therein whether or not
notice of any such participation shall have been given under Section 2.20(b)).


           “Senior Note Purchase Agreements” shall mean the following:


                (i)      nine separate Note Purchase Agreements, dated as of
December 1, 1993, as each of the same have been amended, between the Borrower
and each of The Prudential Insurance Company of America, Connecticut General
Life Insurance Company, Connecticut General Life Insurance Company, on behalf of
one or more separate accounts, United of Omaha Life Insurance Company, Mutual of
Omaha Insurance Company, Companion Life Insurance Company, United World Life
Insurance Company, First Colony Life Insurance Company, General Electric Capital
Assurance Company (as a successor) and GE Life and Annuity Assurance Company (as
a successor);


                 (ii)     the Note Purchase Agreement, dated as of July 6, 1995
between the Borrower and Teachers Insurance and Annuity Association of America,
as the same has been amended;


                 (iii)     eight separate Note Purchase Agreements, dated as of
April 3, 1998, as each of the same have been amended, between the Borrower and
each of The Prudential Insurance Company of America, U.S. Private Placement
Fund, Teachers Insurance and Annuity Association of America, Connecticut General
Life Insurance Company, Connecticut General Life Insurance Company, on behalf of
one or more separate accounts, CIGNA Property and Casualty Insurance Company,
United of Omaha Life Insurance Company and Companion Life Insurance Company; and


                 (iv)     that certain Master Shelf Agreement dated as of
October 15, 1999 between the Borrower and the Prudential Insurance Company of
America, as the same has been amended.


           “Type”", when used in respect of any Loan, Swingline Loan, or
Borrowing, shall refer to the Rate by reference to which interest on such Loan
or on the Loans or Swingline Loan comprising such Borrowing is determined. For
purposes hereof, “Rate” shall include the LIBO Rate, the Alternate Base Rate and
the Negotiated Rate.


                   (b)     Clause (ii) of the definition of the term “Adjusted
EBITDA” is amended in its entirety to read as follows:

                      (ii)     to the extent deducted in computing such
consolidated net income (or loss), without duplication, the sum of (a) any
deduction for (or less any gain from) income or franchise taxes included in
determining such consolidated net income (or loss); plus (b) interest expense
(including the interest portion of Capital Leases) deducted in determining such
consolidated net income (or loss); plus (c) amortization and depreciation
expense deducted in determining such consolidated net income (or loss) plus (d)
any non-recurring and non cash charges resulting from the application of GAAP
that requires a charge against earnings for the impairment of goodwill to the
extent not


5

  already added back or not included in determining such consolidated net income
(or loss); minus,


                   (c)     Clauses (f) and (g) of the definition of the term
“Consolidated Net Income” are amended in their respective entireties to read as
follows and a new clause (h) is added thereto to read as follows:

                      (f)     any non-recurring loss arising from the sale or
other disposition of assets recorded (i) during the fiscal quarter ended June
30, 2001, but only to the extent that the aggregate amount of such losses plus
the restructuring charges allowed in Clause (g)(i) hereof for such fiscal
quarter is less than $32,400,000; and (ii) after June 30, 2001, in an aggregate
amount for such period not to exceed $25,000,000;


                      (g)     any non-recurring restructuring charges recorded
(i) during the fiscal quarter ended June 30, 2001, but only to the extent that
the aggregate amount of such restructuring charges plus the losses allowed in
Clause (f)(i) hereof for such fiscal quarter is less than $32,400,000; and (ii)
after June 30, 2001, in an aggregate amount for such period not to exceed
$25,000,000 but provided that cash charges included in such restructuring
charges shall at no time exceed $12,500,000; and


                      (h)     any non-recurring and non cash charges resulting
from the application of GAAP that requires a charge against earnings for the
impairment of goodwill.


      Section 2.3     Amendment to Section 2.02. Section 2.02 of the Credit
Agreement is amended as follows:

                   (a)     The word “Percentage” in the second line of Clause
(a) is amended to be “Percentages”;

                   (b)     Clause (b) is amended in its entirety to read as
follows:

                      (b)      Each Borrowing (including any Borrowing of a
Swingline Loan) shall be comprised entirely of Eurodollar Loans or ABR Loans, or
with respect to Swingline Loans only, Swingline Loans accruing interest at the
Negotiated Rate as the Borrower may request pursuant to Section 2.03 or, with
respect to Swingline Loans, Section 2.20(a). Each Lender may at its option make
any Eurodollar Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement. Borrowings of more than one Type may be outstanding
at the same time.


                   (c)     Clause (d) is amended in its entirety to read as
follows:

                      (d)     Borrower may Convert all or any part of any
Borrowing (excluding a Borrowing comprised of a Swingline Loan) to a Borrowing
of a different Type and Borrower may Continue all or any part of any Eurodollar
Borrowing (excluding a Borrowing comprised of a Swingline Loan) as a Borrowing
of the same Type, by giving the Administrative Agent written notice on the
Business Day of the Conversion into an ABR Borrowing and on the Business Day at
least three Business Days before Conversion into or Continuation of a Eurodollar
Borrowing specifying: (i) the Conversion or Continuation date, (ii) the amount
of the Borrowing to be Converted or Continued, (iii) in the case of Conversions,
the Type of Borrowing to be Converted into, and (iv) in the case


6

  of a Continuation of or Conversion into a Eurodollar Borrowing, the duration
of the Interest Period applicable thereto; provided that (a) Eurodollar
Borrowings may only be Converted on the last day of the Interest Period; (b)
except for Conversions to ABR Borrowings, no Conversions shall be made while an
Event of Default has occurred and is continuing; (c) only ten (10) Eurodollar
Borrowings (including Eurodollar Borrowings of Swingline Loans) may be in
existence at any one time; and (d) no Interest Period may end after the Maturity
Date. All notices given under this Section shall be irrevocable and shall be
given not later than 11:00 a.m. New York, New York time on the Business Day
which is not less than the number of Business Days specified above for such
notice. If the Borrower shall fail to give the Agent the notice as specified
above for Continuation or Conversion of a Eurodollar Borrowing (excluding a
Borrowing of a Swingline Loan) prior to the end of the Interest Period with
respect thereto, such Eurodollar Borrowing shall automatically be continued as a
Eurodollar Borrowing with an Interest Period of one month's duration unless any
Event of Default exists in which case such Eurodollar Borrowing shall be
automatically converted to an ABR Borrowing. The Agent shall promptly advise the
Lenders of any notice given pursuant to this Section 2.02.


      Section 2.4     Amendment to Section 2.03. The first line of Section 2.03
of the Credit Agreement is amended to add the phrase “(other than a Swingline
Loan)” after the word “Borrowing”.

      Section 2.5     Amendment to Section 2.04. Section 2.04 of the Credit
Agreement is amended as follows:

                   (a)     Clause (a) is amended in its entirety to read as
follows:

                       (a)     The Borrower agrees to pay to each Lender,
through the Administrative Agent, on each March 31, June 30, September 30 and
December 31 and on each date on which the Commitment of such Lender shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”), at a rate
per annum equal to the Commitment Fee Percentage from time to time in effect on
the amount of the daily average of the unused Commitment of such Lender, during
the preceding quarter (or other period commencing on the Effective Date or
ending with the Maturity Date or any date on which the Commitment of such Lender
shall be terminated). All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 365 or 366 days, as the case may be.
The Commitment Fee due to each Lender shall commence to accrue on the Effective
Date, and shall cease to accrue on the earlier of the Maturity Date or the
termination of the Commitment of such Lender as provided herein. A Lender's
Commitment (other than the Swingline Lender) shall be deemed used by the
aggregate amount of all Loans made by the Lender and such Lender's Applicable
Percentage of the Letter of Credit Liabilities. Swingline Loans are not a use
for purposes of calculating the Commitment Fee for any Lender other than the
Swingline Lender. The Swingline Lender's Commitment shall be deemed used by the
aggregate amount of all Loans and Swingline Loans made by the Swingline Lender
and the Swingline Lender's Applicable Percentage of the Letter of Credit
Liabilities.


                   (b)     Clause (d) is amended in its entirety to read as
follows:

                       (d)     The fees payable under this Section 2.04 (the
“Fees”) shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, if and as appropriate, among the Lenders or Agents. Once paid,
none of such Fees shall be refundable under any circumstances.


7

       Section 2.6      Amendment to Section 2.05. Clauses (a) and (b) of
Section 2.05 of the Credit Agreement are amended in their respective entireties
to read as follows:

                       (a)     The Borrower hereby unconditionally promises to
pay (i) the then unpaid principal amount of each Loan on the Maturity Date and
(ii) the then unpaid principal amount of each Swingline Loan on the earlier of
(A) the Maturity Date or (B) the later of the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two Business Days after such Swingline Loan is made or, in the case of each
Swingline Loan which is a Eurodollar Borrowing or a Negotiated Rate Borrowing,
the last day of the Interest Period with respect thereto; provided that on each
date that a Loan is made, the Borrower shall repay all Swingline Loans then
outstanding which are ABR Loans. Payments under this Section 2.05 shall be made
to the Administrative Agent for the account of the Lenders except payments made
in respect of Swingline Loans in which no participations have been purchased
shall be made to the Swingline Lender. Following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Lenders as their
interests may appear in accordance with Section 2.18.


                        (b)     Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness to such
Lender resulting from each Loan or Swingline Loan made by such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.


        Section 2.7     Amendment to Section 2.06. Section 2.06 of the Credit
Agreement is amended in its entirety to read as follows:

                   Section 2.06     Interest On Loans; Margin and Fees.

                       (a)     Subject to the provisions of Section 2.07, the
Loans and Swingline Loans comprising each Eurodollar Borrowing shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin from time to time in
effect. Subject to the provisions of Section 2.07, the Swingline Loans
comprising each Negotiated Rate Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the Negotiated Rate for the Interest Period in effect for
such Borrowing.


                       (b)     Subject to the provisions of Section 2.07, the
Loans and Swingline Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, for periods during which the Alternate Base
Rate is determined by reference to the Prime Rate and 360 days for other periods
and including for all calculations the first day of any period but excluding the
last) at a rate per annum equal to the Alternate Base Rate.


                       (c)     Interest on each Loan and Swingline Loan shall be
payable on each Interest Payment Date applicable to such Loan or Swingline Loan
except as otherwise provided in this Agreement. The applicable LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error; provided that the
Administrative Agent shall, upon


8

  request, provide to the Borrower a certificate setting forth in reasonable
detail the basis for such determination.


                       (d)     The Applicable Margin identified in this Section
2.06 and the Commitment Fee Percentage identified in Section 2.04 shall be
defined and determined as follows:


         “Applicable Margin” shall mean (i) during the period commencing on the
July 12, 2001 and ending on but not including the first Adjustment Date (as
defined below), 2.00% per annum and (ii) during each period from and including
one Adjustment Date to but excluding the next Adjustment Date (herein a
“Calculation Period”), the percent per annum set forth in the table below under
the heading “Margin” opposite the Debt to Adjusted EBITDA Ratio which
corresponds to the Debt to Adjusted EBITDA Ratio set forth in, and as calculated
in accordance with, the applicable Compliance Certificate.


            “Commitment Fee Percentage” shall mean (1) during the period
commencing on the July 12, 2001 and ending on but not including the first
Adjustment Date, 0.375% per annum and (2) during each Calculation Period, the
percent per annum set forth in the table below under the heading “Commitment Fee
Percentage” opposite the Debt to Adjusted EBITDA Ratio which corresponds to the
Debt to Adjusted EBITDA Ratio set forth in, and as calculated in accordance
with, the applicable Compliance Certificate.



                                                                    Commitment
     Debt to Adjusted EBITDA Ratio                        Margin  Fee Percentage
     Greater than 3.50 to 1.00                            2.250%       0.500%
     Greater than 3.25 to 1.0 but less than or equal      2.000%       0.375%
     to 3.50 to 1.0
     Greater than 3.00 to 1.0 but less than or equal      1.750%       0.375%
     to 3.25 to 1.0
     Greater than 2.75 to 1.0 but less than or equal      1.500%       0.300%
     to 3.00 to 1.0
     Greater than 2.50 to 1.0 but less than or equal      1.125%       0.300%
     to 2.75 to 1.0
     Greater than 2.00 to 1.0 but less than or equal      0.875%       0.250%
     to 2.50 to 1.0
     Greater than 1.50 to 1.0 but less than or equal      0.750%       0.200%
     to 2.00 to 1.0
     Greater than 1.00 to 1.0 but less than or equal      0.625%       0.1875%
     to 1.50 to 1.0
     Less than or equal to 1.00 to 1.00                   0.500%       0.150%


  Upon delivery of the Compliance Certificate pursuant to Section 5.20(g) in
connection with the financial statements of the Borrower and its Subsidiaries
required to be delivered pursuant to Sections 5.20(a) and (b), commencing with
such Compliance Certificate delivered with respect to the fiscal quarter ending
on June 30, 2001, the Applicable Margin (for Interest Periods commencing after
the applicable Adjustment Date) and the Commitment Fee Percentage shall
automatically be adjusted in accordance with the Debt to Adjusted EBITDA Ratio
set forth therein and the table set forth above, such automatic adjustment to
take effect as of the first Business Day after the receipt by the Agent of the
related Compliance Certificate pursuant to Section 5.20(g) (each such Business
Day


9

  when such margin or fees change pursuant to this sentence or the next
following sentence, herein an “Adjustment Date”). If the Borrower fails to
deliver such Compliance Certificate which so sets forth the Debt to Adjusted
EBITDA Ratio within the period of time required by Section 5.20(g): (i) the
Applicable Margin (for Interest Periods commencing after the applicable
Adjustment Date) shall automatically be adjusted to 2.250% per annum; and (ii)
the Commitment Fee Percentage shall automatically be adjusted to 0.500% per
annum, such automatic adjustments to take effect as of the first Business Day
after the last day on which the Borrower was required to deliver the applicable
Compliance Certificate in accordance with Section 5.20(g) and to remain in
effect until subsequently adjusted in accordance herewith upon the delivery of a
Compliance Certificate.


         Section 2.8     Amendment to Sections 2.09. Section 2.09 of the Credit
Agreement is amended in its entirety to read as follows:

                     Section 2.09     Termination and Reduction of Commitments.

                       (a)     The commitment of the Issuing Bank to issue
Letters of Credit under Section 2.19, the Commitment of the Swingline Lender
under Section 2.20 to make Swingline Loans and the Commitments of the Lenders
shall automatically be terminated on the Maturity Date. Such commitments may
also terminate as provided in Section 2.10(c) and Article 6.


                       (b)     Upon at least three Business Days' prior
irrevocable written notice to the Administrative Agent, the Borrower may, at any
time, in whole permanently terminate, or, from time to time, in part permanently
reduce, the Total Commitment; provided, however, that (i) each partial reduction
of the Total Commitment shall be in an integral multiple of $5,000,000 and in a
minimum principal amount of $5,000,000 and (ii) no such termination or reduction
shall be made which would reduce the Total Commitment to an amount less than
$50,000,000, unless the result of such termination or reduction is to reduce the
Total Commitment to $0. The Administrative Agent shall advise the Lenders of any
notice given pursuant to this Section 2.09(b) and of each Lender's portion of
any such termination or reduction of the Total Commitment. Upon the termination
of the Total Commitment, the commitment of the Issuing Bank to issue Letters of
Credit under Section 2.19 and the commitment of the Swingline Lender under
Section 2.20 shall also terminate.


                       (c)     Immediately after giving effect to a Transfer
authorized under Section 5.11(c) that is a Material Transfer, 60% of the net,
after tax proceeds of such Transfer shall be used to reduce the commitments
under the revolving Senior Secured Credit Facilities and/or the principal
amounts outstanding under any other Senior Secured Credit Facilities. The
Borrower shall have the option of determining which Senior Secured Credit
Facility or Facilities to which to apply such proceeds. If any of such proceeds
are applied to this Agreement, the amount the Borrower has determined to apply
to this Agreement shall be used to reduce the Total Commitments and make any
repayments of the Loans or Swingline Loans required by such reduction. The term
“Senior Secured Credit Facilities” means this Agreement, the 364 Day Facility,
the Senior Note Purchase Agreements and any other facility providing
Indebtedness which refinances any of the foregoing or is otherwise entitled
under the Intercreditor Agreement to the benefits of the Liens granted under the
Pledge Agreement.


                       (d)     If the Borrower wants any Indebtedness that is
hereafter incurred to be entitled under the Intercreditor Agreement to the
benefits of the Liens granted under


10

  the Pledge Agreement, the Borrower shall use the proceeds of such Indebtedness
to reduce the commitments under the revolving Senior Secured Credit Facilities
in existence on June 29, 2001 and/or the outstanding under any other Senior
Secured Credit Facilities in existence on June 29, 2001. The Borrower shall have
the option of determining which Senior Secured Credit Facility or Facilities to
which to apply such proceeds. If any of such proceeds are applied to this
Agreement, the amount the Borrower has determined to apply to this Agreement
shall be used to reduce the Total Commitments and make any repayments of the
Loans or Swingline Loans required by such reduction.


                       (e)     Each reduction in the Total Commitment hereunder
shall be made ratably among the Lenders in accordance with their respective
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the Lenders, on the date of each termination or reduction of the Total
Commitment, the Commitment Fees on the amount of the Commitments so terminated
or reduced accrued through the date of such termination or reduction.


        Section 2.9     Amendments to Section 2.10. Section 2.10 of the Credit
Agreement is amended as follows:

                   (a)     The heading and Clauses (a) and (b) are amended in
their respective entireties to read as follows

           Section 2.10     Prepayment Including Prepayment as a Result of a
Change of Control and Material Transfer.


                       (a)     The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon giving
telecopy notice (or telephone notice promptly confirmed by telecopy) to the
Administrative Agent: (i) before 11:00 a.m., New York, New York time, three
Business Days prior to prepayment, in the case of Eurodollar Loans and
Negotiated Rate Borrowings which prepayment shall be accompanied by any amount
owed under Section 8.05(b), and (ii) before 11:00 a.m., New York, New York time,
one Business Day prior to prepayment, in the case of ABR Loans; provided,
however, that each partial prepayment shall be in an amount which is an integral
multiple of $1,000,000 and not less than $3,000,000.


                       (b)     On the date of any termination or reduction of
the Total Commitment pursuant to Section 2.09 (including without limitation, any
reduction arising as a result of a Material Transfer), the Borrower shall pay or
prepay so much of the Borrowings as shall be necessary in order that the
aggregate outstanding principal amount of the Loans and Swingline Loans will not
exceed the sum of the Total Commitment minus all Letter of Credit Liabilities,
after giving effect to such termination or reduction.


                   (b)     The first paragraph of Clause (c) is amended to read
in its entirety as follows:

                       At least 15 Business Days (or, in the case of any
transaction permitted by Section 5.10 resulting in a Change of Control, at least
45 days) and not more than 90 days prior to the occurrence of any Change of
Control, the Borrower will give written notice thereof to each Lender. Such
notice shall contain (i) an offer by the Borrower to prepay, on the date of such
Change of Control or, if such notice shall be delivered less than 35 days prior
to the date of such Change of Control, on the date 35 days after the date of
such notice (the “Prepayment Date”), all Loans and Swingline Loans made by each
Lender, together with interest accrued thereon to the Prepayment Date and all
other


11

  liquidated obligations owed to such Lender under the terms hereof, (ii) the
estimated amount of accrued interest, showing in reasonable detail the
calculation thereof and (iii) the Borrower's estimate of the date on which such
Change of Control shall occur. Said offer shall be deemed to lapse as to any
such Lender which has not replied affirmatively thereto in writing within 35
days of the giving of such notice. As soon as practicable (and in any event at
least 24 hours) prior to such Change of Control, the Borrower shall give written
confirmation of the date thereof to each such Lender that has affirmatively
replied to the notice given pursuant to the first sentence of this Section
2.10(c). Borrower shall, on the Prepayment Date, prepay to each Lender that has
affirmatively replied to the notice given pursuant to the first sentence of this
Section 2.10(c) all Loans and funded participation interests in Swingline Loans
then held by such Lender together with accrued interest thereon and all other
liquidated obligations owed to such Lender under the terms hereof. Thereupon,
each Lender that shall have received such prepayment shall have no further
obligation to make Loans or participate in Swingline Loans or Letters of Credit
made or issued after the Prepayment Date and the Total Commitment shall be
reduced by the amount of each such Lender's Commitment; provided that each
Lender that shall have received such prepayment shall continue to have a
participation interest in any Letter of Credit issued prior to the Prepayment
Date or any Swingline Loan outstanding immediately after the Prepayment Date and
shall be entitled to the continued payment of the Fees paid in respect thereof.
The participation interests described in the foregoing sentence shall be
calculated based on the Applicable Percentages determined immediately prior to
the Prepayment Date and each such Lender shall continue to be obligated to fund
its participation interest therein as herein specified as if no prepayment had
occurred. Any Loan made after the Prepayment Date shall be made by the remaining
Lenders and such Lenders shall have participation interests in any Swingline
Loan made after the Prepayment Date and in any Letter of Credit issued after the
Prepayment Date based on their Applicable Percentages (calculated without
including the Commitments of the Lenders that shall have received the prepayment
under this Section 2.10(c)). If requested by the Administrative Agent or the
Lenders who are to receive prepayment under this Section 2.10(c), the Borrower
shall use its commercially reasonable efforts to cause all Letters of Credit
that are to be outstanding as of the Prepayment Date to be terminated as of the
Prepayment Date or as soon thereafter as is possible.


        Section 2.10     Amendment to Section 2.11. The phase “such Lender's
Commitment, the Loans” in Clause (b) of Section 2.11 of the Credit Agreement is
amended to read “such Lender's Commitment, the Loans and Swingline Loans”.

        Section 2.11     Amendment to Section 2.14. Sections 2.14 of the Credit
Agreement is amended in its entirety to read as follows:

          Section 2.14     Sharing of Setoffs. Subject to the terms of the
Intercreditor Agreement which shall have precedence over any conflicting
provisions in this Section 2.14, each Lender agrees that if it shall, through
the exercise of a right of banker's lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means, obtain payment (voluntary or involuntary)
in respect of any amounts due hereunder as a result of which the unpaid
principal portion of such amount shall be proportionately less than the unpaid
principal portion of such amount owed to any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in
such amounts of such other Lender,


12

  so that the aggregate unpaid principal amount of the obligations owed by the
Borrower hereunder and participations in such obligations held by each Lender
shall be in the same proportion to the aggregate unpaid principal amount of all
obligations owed by the Borrower hereunder then outstanding as the principal
amount of such obligations prior to such exercise of banker's lien, setoff or
counterclaim or other event was to the principal amount of all such obligations
outstanding prior to such exercise of banker's lien, setoff or counterclaim or
other event; provided, however, that, if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.14 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in the obligations owed hereunder deemed to have been so purchased
may exercise any and all rights of banker's lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan in the amount of such
participation.


        Section 2.12     Amendment to Section 2.17. The phrase “date of payment
on the Loans” in Clause (ii) of Section 2.17 of the Credit Agreement is amended
to read “date of payment on the Loans and Swingline Loans”.

        Section 2.13     Amendment to Section 2.18. The phrase ", under the
Subsidiary Guaranty or under the Intercreditor Agreement” is hereby added to
Section 2.18 of the Credit Agreement between the word “hereunder” and the phrase
“for the account of”.

      Section 2.14     Amendment to Section 2.19.

                   (a)     The phrase "(each a ‘Letter of Credit ’" in the first
paragraph of Section 2.19 of the Credit Agreement is amended in its entirety to
read " (each such letter of credit along with each Existing Letter of Credit,
herein a ‘Letter of Credit’)”.

                   (b)     The $25,000,000 figure in the last sentence of Clause
(a) of Section 2.19 of the Credit Agreement is amended to be $35,000,000.

                   (c)     The phrase that begins “;provided that” at the end of
the first sentence of Clause (d) of Section 2.19 of the Credit Agreement is
amended in its entirety to read as follows:

  provided that the Borrower may, subject to the conditions to borrowing set
forth herein, request that such payment be financed with a Loan or Swingline
Loan in an equivalent amount, and, to the extent so financed, the Borrower's
obligation to make such payment shall be discharged and replaced by the
resulting Loan or Swingline Loan.


                   (d)     A new Clause (i) is added to Section 2.19 of the
Credit Agreement to read in its entirety as follows:

                       (i)     Amendments. No amendment to this Agreement shall
amend, modify or otherwise affect the rights and duties of the Issuing Bank
without the prior written consent of the Issuing Bank.


        Section 2.15     Addition of Section 2.20. Section 2.20 is added to the
Credit Agreement following Section 2.19 to read in its entirety as follows:

           Section 2.20     Swingline Loans. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make advances (each such
advance a “Swingline


13

  Loan”) to the Borrower from time to time on and after the June 29, 2001, until
the earlier of the Maturity Date or the termination of the Commitments hereunder
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$20,000,000 and (ii) the total Revolving Exposures exceeding the Total
Commitment. The Swingline Loans comprising any Borrowing shall be in an amount
which is an integral multiple of $500,000 and not less than $1,000,000 (or an
aggregate principal amount equal to the sum of $20,000,000 minus all the
Swingline Loans then outstanding). Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.


                       (a)     Swingline Request Procedure. To request a
Swingline Loan, the Borrower shall notify the Administrative Agent of such
request by telephone (confirmed by telecopy), not later than 11:00 a.m., New
York, New York time, on the day of a proposed Swingline Loan by use of a duly
completed Borrowing Request. Each such notice shall be irrevocable and shall
specify: (i) the requested date of such Borrowing (which shall be a Business
Day), (ii) the amount of the requested Swingline Loan, (iii) whether the
Swingline Loan is to be a Eurodollar Borrowing, an ABR Borrowing or a Negotiated
Rate Borrowing, and (iv) in the event of a Negotiated Rate Borrowing is
selected, the requested duration of the Interest Period therefor and the
requested interest rate to be applicable thereto. If no election as to the type
of Borrowing is specified in any notice, then the requested Borrowing shall be
an ABR Borrowing. Each Interest Period with respect to a Eurodollar Borrowing
that is a Swingline Loan shall be one month's duration. The Administrative Agent
will promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the account or accounts specified from time to
time in one or more notices delivered by the Borrower to the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.19(d), by remittance to the Issuing Bank)
by 3:00 p.m., New York, New York time, on the requested date of such Swingline
Loan. The Swingline Lender shall notify the Borrower on the date the Borrower
requests a Negotiated Rate Borrowing if the Swingline Lender will not agree to
the rate requested in such notice to apply to such Borrowing or the duration of
the related Interest Period. If the Borrower and the Swingline Lender can not
agree on the Negotiated Rate for a Negotiated Rate Borrowing, the Negotiated
Rate Borrowing shall not be available hereunder. The determination by the
Swingline Lender of the Negotiated Rate applicable to a Negotiated Rate
Borrowing shall be conclusive absent manifest error.


                       (b)     Lender Participation. The Swingline Lender may by
written notice given to the Administrative Agent not later than 11:00 a.m., New
York, New York time, on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which the Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender's Applicable Percentage of such Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender's Applicable Percentage of such Swingline Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or Event of Default or reduction or termination of
the Commitments, and that each such payment


14

  shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that (i) the obligations of a Lender to fund its
participation in a Swingline Loan may be subject to avoidance by a Lender if
such Lender proves that the Swingline Lender knew (or with the exercise of care
should have known) that the conditions to the making of the Swingline Loan were
not satisfied and (ii) a Lender shall not have an obligation to acquire or fund
a participation in Swingline Loans if that obligation of the Lender has been
terminated or assigned to another Person in accordance with Section 2.10(c) or
Section 8.04. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Swingline Lender (as finally
determined by a court of competent jurisdiction), the Swingline Lender shall be
deemed to have exercised care. Each Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of its obligation for the payment thereof in full, notwithstanding
any Default or Event of Default which may exist.


                       (c)     Repayment. Swingline Loans shall be repaid by the
Borrower in accordance with Section 2.05. Notwithstanding Section 2.13, each
Borrowing comprised of a Swingline Loan, each payment or prepayment of principal
of any Borrowing comprised of a Swingline Loan, and each payment of interest on
Swingline Loans, shall be paid to the Administrative Agent for the benefit of
the Swingline Lender only.


                       (d)     Amendments. No amendment to this Agreement shall
amend, modify or otherwise affect the rights and duties of the Swingline Lender
without the prior written consent of the Swingline Lender.


        Section 2.16     Amendment to Section 3.02. Section 3.02 of the Credit
Agreement is amended in its entirety to read as follows:

           Section 3.02     Authorization. The execution, delivery and
performance by the Borrower of this Agreement, the Pledge Agreement and the
Intercreditor Agreement, the Borrowings hereunder, the pledge of the stock of
the Material Restricted Subsidiaries under the Pledge Agreement and the issuance
of Letters of Credit hereunder (collectively, the “Transactions”) (a) have been
duly authorized by all requisite corporate action and (b) will not (i) violate
(A) any provision of any law, statute, rule or regulation to which any Obligated
Party is subject or of the certificate of incorporation or other constituent
documents or by-laws of the Borrower or any of its Subsidiaries, (B) any order
of any Applicable Governmental Authority or (C) any provision of any Material
indenture, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property is or may be bound
(including the Senior Note Purchase Agreements and the Indebtedness limitations
set forth in any Senior Note Purchase Agreement), (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or


15

  other instrument or (iii) result in the creation or imposition of any Lien
upon any property or assets of the Borrower or any of its Subsidiaries, except
as contemplated by the Pledge Agreement.


        Section 2.17     Amendment to Section 3.05. Clause (a) of Section 3.05
of the Credit Agreement is amended in its entirety to read as follows.

           (a)     Schedule 3.05 is (except as noted therein) a complete and
correct list of the Borrower's Subsidiaries as of May 31, 2001 showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
the percentage of its capital stock or similar equity interests owned by the
Borrower and each other Subsidiary, and specifying whether such Subsidiary is a
Restricted Subsidiary and a Material Restricted Subsidiary. Schedule 3.05A
correctly sets forth the authorized, issued, and outstanding capital stock of
each Material Restricted Subsidiary. All of the outstanding capital stock of
each Material Restricted Subsidiary has been validly issued, is fully paid, and
is nonassessable. There are no outstanding subscriptions, options, warrants,
calls, or rights (including preemptive rights) to acquire, and no outstanding
securities or instruments convertible into, capital stock of any Material
Restricted Subsidiary.


        Section 2.18     Amendment to Section 3.12. Section 3.12 of the Credit
Agreement is amended in its entirety to read as follows:

           Section 3.12     Use of Proceeds; Margin Regulation. The Borrower
will apply the proceeds of the Loans and Swingline Loans to refinance existing
indebtedness, to make acquisitions, for capital expenditures, for working
capital and for other general corporate purposes. The Letters of Credit shall be
issued to support transactions of the Borrower and the Subsidiaries entered into
in the ordinary course of business. No part of the proceeds from the Loans will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board (12 CFR 221), or
for the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Borrower in a violation of Regulation X of the
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of the Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Borrower and its
Restricted Subsidiaries and the Borrower does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.


        Section 2.19     Amendment to Section 3.13. The reference to “June 30,
1999” contained in Section 3.13 of the Credit Agreement is amended to read “May
26, 2001”.

        Section 2.20     Amendment of Section 4.01. The introduction phrase and
Clause (a) of Section 4.01 of the Credit Agreement are amended in their
respective entireties to read as follows:

           Section 4.01     All Borrowings. The obligations of the Lenders to
make Loans after the Effective Date, the obligation of the Swingline Lender to
make Swingline Loans after June 29, 2001 and the obligation of the Issuing Bank
to issue, amend, renew or extend Letters of Credit are subject to the
satisfaction of the following conditions on the date of each Borrowing or
issuance:


                       (a)     The Administrative Agent shall have received a
notice of such Borrowing, issuance, amendment or other modification as required
by Section 2.03, 2.19(a) or 2.20(a), as applicable.


16

      Section 2.21     Amendment to Article 5. The introductory phrase of
Article 5 to the Credit Agreement is amended in its entirety to read as follow:

           The Borrower agrees that, so long as any Lender has any Commitment
hereunder or any obligations to acquire or fund any participation in any
Swingline Loan or Letter of Credit or the Swingline Lender is obligated to make
Swingline Loans or the Issuing Bank is obligated to issue any Letter of Credit,
or any amount payable hereunder remains unpaid:


        Section 2.22     Amendment to Section 5.11. The period at the end of
Subclause (iii) of Clause (c) of Section 5.11 is deleted and replaced with “;
or”, the last sentence of Section 5.11 is deleted therefrom and a new Clause (d)
is added to the end of Section 5.11 to read in its entirety as follows:

                       (d)     such Transfer is the sale of receivables, or
undivided interests therein, pursuant to an Approved Receivables Securitization.


        Section 2.23     Amendment to Section 5.12. The following sentence is
added after the first sentence of Section 5.12 of the Credit Agreement:

  In addition to and not in limitation of the other provisions of this Section
5.12, from June 29, 2001 until the date that the Debt to Adjusted EBITDA Ratio
is less than 3.00 to 1.00 as calculated for any fiscal quarter after March 31,
2001 and established by the delivery of a Covenant Compliance Certificate under
Section 5.20(g)(i) (such period, herein the “Restriction Period”), Borrower
shall not permit any of Restricted Subsidiary to, directly or indirectly,
create, incur, assume, guarantee, or otherwise become directly or indirectly
liable with respect to or otherwise permit any Indebtedness, except Indebtedness
of such Subsidiaries disclosed on Schedule 3.13 hereto and additional
Indebtedness in an aggregate amount not to exceed $10,000,000 for all Restricted
Subsidiaries during the Restriction Period.


        Section 2.24     Amendment to Section 5.13. Section 5.13 of the Credit
Agreement is amended as follows:

                   (a)     Clauses (f) and (g) are amended in their entireties
to read as follows:

                       (f)     Liens on property or assets of the Borrower
(other than the capital stock of the Material Restricted Subsidiaries) or any of
its Restricted Subsidiaries securing Indebtedness or other obligations owing to
the Borrower or to a Wholly Owned Restricted Subsidiary;


                       (g)     financing statements filed in respect of
operating leases, liens granted under capital leases in existence as of June 29,
2001 provided that the amount secured thereby does not exceed $25,000, other
Liens existing on June 29, 2001 and described on Schedule 5.13 and Liens granted
to the Collateral Agent under the Pledge Agreement;


                   (b)     Clause (i) is amended in its entirety to read as
follows:

                       (i)     other Liens not otherwise permitted by
Subsections (a) through (h) above, provided that (i) the fair market value of
the assets subject to such other Liens shall not exceed $15,000,000, (ii) such
Liens secure Indebtedness of the Borrower or a Restricted Subsidiary permitted
hereby, (iii) the aggregate principal amount of the


17

  Indebtedness secured by all Liens granted under the permissions of this clause
(i) does not exceed $10,000,000 and (iv) immediately after giving effect to the
creation thereof, no Default or Event of Default shall exist.


        Section 2.25     Amendment to Section 5.14. Section 5.14 of the Credit
Agreement is amended to add the following to the end thereof:

  In addition to the foregoing restrictions, the Borrower will not, and will not
permit any of its Restricted Subsidiaries to, redeem or otherwise acquire any of
its stock or other equity interests or any warrants, rights or other options to
purchase such stock or other equity interests except:


                       (a)     when solely in exchange for such stock or other
equity interests;


              (b)     when made contemporaneously from the net proceeds of a
sale of such stock or other equity interests;


               (c)      the repurchase of up to 577,500 shares of the Borrower's
capital stock for an aggregate purchase price not to exceed $7,500,000 in
connection with its obligation to do so arising in connection with the
documentation of its acquisition of James N Kirby Pty Ltd;


               (d)     the repurchase by LPAC Corp.from Restricted Subsidiaries
of LPAC Corp's preferred stock with proceeds of collections on accounts
receivable in connection with an Approved Receivables Securitization; and


               (e)     Other redemptions or acquisitions of such stock or equity
interests if, as of the date of the payment thereof, the Debt to Adjusted EBITDA
Ratio is less than 3.00 to 1.00 as calculated for any fiscal quarter: (i) that
has elapsed since March 31, 2001; (ii) that has ended before the date of
payment; and (iii) for which a Covenant Compliance Certificate under Section
5.20(g)(i) has been delivered.


        Section 2.26     Amendments to Section 5.15. Section 5.15 of the Credit
Agreement is amended as follows:

                   (a)     The introductory phrase is amended to read in its
entirety as follows:

                       The Borrower covenants and agrees that, so long as any
Lender has any Commitment hereunder or any obligations to acquire or fund any
participation in any Swingline Loan or Letter of Credit or the Swingline Lender
is obligated to make Swingline Loans or the Issuing Bank is obligated to issue
any Letter of Credit, or any amount payable hereunder remains unpaid, the
Borrower will perform and observe the following financial covenants:


                   (b)     The first sentence of Clause (a) is amended in its
entirety to read as follows:

                       As of the end of each fiscal quarter, the Borrower shall
not permit the ratio of Cash Flow for the four (4) fiscal quarters then ending
to Interest Expenses for such period to be less than (i) 2.65 to 1.00 for the
fiscal quarter ended June 30, 2001; (ii) 2.75 to 1.00 for the fiscal quarter
ended September 30, 2001; and (iii) 3.00 to 1.00 for all fiscal quarters ending
thereafter.


18

                   (c)     Clause (b) is amended in its entirety to read as
follows:

                       (b)     Consolidated Indebtedness to Adjusted Ebitda. As
of the last day of each fiscal quarter during the periods described below, the
Borrower shall not permit the ratio of Consolidated Indebtedness outstanding as
of such day to the Adjusted EBITDA for the four (4) fiscal quarters then ended
to exceed: (i) 3.90 to 1.00 for the fiscal quarter ended June 30, 2001; (ii)
3.75 to 1.00 for the fiscal quarters ended September 30, 2001 and December 31,
2001; (iii) 3.50 to 1.00 for the fiscal quarters ended March 31, 2002 and June
30, 2002; (iv) 3.25 to 1.00 for the fiscal quarters ended September 30, 2002 and
December 31, 2002; and (v) 3.00 to 1.00 for all fiscal quarters ending after
December 31, 2002.


        Section 2.27     Amendment to Section 5.20. The phrase “,the then
existing Material Restricted Subsidiaries,” is added to Subclause (i) of Clause
(g) of Section 5.20 of the Credit Agreement after the phrase “the Commitment Fee
Percentage”.

        Section 2.28     Addition of Sections 5.23 and 5.24. Sections 5.23 and
5.24 are added to the Credit Agreement following Section 5.22 to read in their
entirety as follows:

                   Section 5.23     Post Closing Agreements; New Material
Restricted Subsidiaries.

                       (a)     Items Due by August 15, 2001. On or before August
15, 2001, the Borrower shall deliver or cause to be delivered to the
Administrative Agent, each of the following, all in form and substance
acceptable to the Lenders:


                                     (i)     The Intercreditor Agreement
executed by all the parties thereto; the Pledge Agreement executed by the
Borrower pursuant to which the Borrower shall have pledged to the Collateral
Agent all the capital stock of each Material Restricted Subsidiary; certificates
representing the capital stock of the Material Restricted Subsidiaries pledged
pursuant to the Pledge Agreement together with undated stock powers duly
executed in blank for all such certificates; UCC, tax and judgment Lien search
reports listing all documentation on file against the Borrower and each Material
Restricted Subsidiary in each jurisdiction in which it has its principal place
of business and jurisdiction of organization; such executed documentation as the
Collateral Agent may deem necessary to perfect or protect its Liens, including,
without limitation, financing statements under the UCC and other applicable
documentation under the laws of any jurisdiction with respect to the perfection
of Liens; and duly executed UCC-3 termination statements and such other
documentation as shall be necessary to terminate or release all Liens
encumbering the collateral pledged pursuant to the Pledge Agreement. To assist
the Borrower in complying with the requirements of this paragraph, the Lenders
agree to use commercially reasonable efforts to cause the Required Lenders to
approve an Intercreditor Agreement which is in form and substance satisfactory
to them on or before August 15, 2001.


                                       (ii)     a favorable written opinion from
counsel to the Borrower and the Material Restricted Subsidiaries addressed to
the Lenders and satisfactory to Jenkens & Gilchrist, a Professional Corporation,
counsel for the Administrative Agent, as to such matters relating to the
Intercreditor Agreement, the Pledge Agreement, the collateral pledged pursuant
thereto and the capitalization of the Material Restricted Subsidiaries as the
Administrative Agent may request (and the Borrower hereby instructs its counsel
to deliver such opinion to the Administrative Agent for the benefit of the
Lenders).


19

                                       (iii)     A certificate of the Secretary
or an Assistant Secretary of the Borrower certifying that attached thereto is a
true and complete copy of resolutions, duly adopted by the Board of Directors
authorizing the execution, delivery and performance of the Pledge Agreement, the
Intercreditor Agreement and the Transactions, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect.


                                       (iv)     A certificate of the Secretary
or an Assistant Secretary of each Material Restricted Subsidiary certifying that
attached thereto is a true and complete copy of resolutions, duly adopted by the
Board of Directors authorizing the execution, delivery and performance of the
Intercreditor Agreement and that such resolutions have not been modified,
rescinded or amended and are in full force and effect.


                       (b)     New Material Restricted Subsidiaries. Within
forty-five (45) days after the end of each fiscal quarter, the Borrower shall
cause each Material Restricted Subsidiary created or acquired during the fiscal
quarter then ending, and each Restricted Subsidiary that, as a result of a
change in assets, became a Material Restricted Subsidiary during such fiscal
quarter (any such Material Restricted Subsidiary, herein a “New Material
Subsidiary”), to execute and deliver to the Administrative Agent a Subsidiary
Joinder Agreement joining it as a guarantor under the Subsidiary Guaranty and
such other documentation as the Administrative Agent may reasonably request to
cause such New Material Subsidiary to evidence or otherwise implement the
guaranty of the repayment of the obligations contemplated by the Subsidiary
Guaranty and this Agreement. In addition, within forty-five (45) days after the
end of a fiscal quarter in which a New Material Subsidiary has been created,
acquired or comes into existence, the Borrower shall take such action as the
Collateral Agent may request to cause the capital stock of each such New
Material Subsidiary to be pledged to the Collateral Agent under the Pledge
Agreement, including without limitation, the proper completion, execution and
delivery of a Pledge Amendment under the terms of the Pledge Agreement, the
delivery of the stock certificates evidencing the stock to be pledged, along
with blank stock powers executed in blank, Uniform Commercial Code Financing
Statements and such other documentation as the Collateral Agent may reasonably
request to cause such stock to be pledged under the Pledge Agreement and for
such pledge to be perfected and protected.


           Section 5.24     Restrictions On Transfers to Unrestricted
Subsidiaries. In addition to the other limitations of the this Agreement, from
June 29, 2001 until the date that the Debt to Adjusted EBITDA Ratio is less than
3.00 to 1.00 as calculated for any fiscal quarter after March 31, 2001 and
established by the delivery of a Covenant Compliance Certificate under Section
5.20(g)(i) (such period, herein the “Section 5.24 Restriction Period”), the
Borrower will not, and will not permit any Restricted Subsidiary to, consummate
any Unrestricted Subsidiary Transfer except:


                       (a)     the sale of inventory to Unrestricted
Subsidiaries in the ordinary course of business;


                       (b)     payments made to Unrestricted Subsidiaries after
June 30, 2001 in an aggregate amount not to exceed $30,500,000 to be used to
satisfy the obligations owed to the seller(s) arising under the documentation
governing the acquisition of James N Kirby Pty Ltd; and


                       (c)     if no Default or Event of Default exists or would
result therefrom, Unrestricted Subsidiary Transfers, in addition to the
Transfers described in


20

  clauses (a) and (b) above, provided that the aggregate amount of the
Unrestricted Subsidiary Transfers consummated during the Section 5.24
Restriction Period under the permissions of this clause (c) shall not exceed
$60,000,000. The aggregate amount of the Unrestricted Subsidiary Transfers for
purposes of determining compliance with this clause (c) as of any date shall
equal the sum of the following: (i) the aggregate outstanding amount of all
loans, advances and extensions of credit made by the Borrower and the Restricted
Subsidiaries to Unrestricted Subsidiaries and outstanding on such date; plus
(ii) the aggregate amount of all obligations of the Unrestricted Subsidiaries
outstanding on such date that are guaranteed by Borrower or any Restricted
Subsidiary or secured by a Lien granted by Borrower or a Restricted Subsidiary;
plus (iii) the aggregate Fair Market Value (determined for each Unrestricted
Subsidiary Transfer as of the date of the applicable Unrestricted Subsidiary
Transfer) of all other property (i.e., other than the property described in
clauses (i) and (ii) of this sentence) disposed of during the Restriction Period
in Unrestricted Subsidiary Transfers consummated under the permissions of this
clause (c).


           The term “Unrestricted Subsidiary Transfer” means, a transaction in
any form in which an Unrestricted Subsidiary receives (either directly or
indirectly) anything (including money or other property) of value from Borrower
or any Restricted Subsidiary, including, any loan, advance or other extension of
credit; any sale, lease, or other disposition of assets; any merger,
consolidation or other corporate combination; any purchase or repurchase of
stocks, bonds, notes, debentures or other securities or any other capital
contribution or investment; any transaction in which a Person provides a
Guaranty or grants Liens to secure obligations or Indebtedness of another
Person. All covenants in this Agreement shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants (including this Section 5.24), the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.


        Section 2.29     Amendment to Article 6. Article 6 of the Credit
Agreement is amended as follows:

                   (a)     Clauses (a) through (e) are amended in their
entireties to read as follows:

                       (a)     the Borrower defaults in the payment of any
principal on any Loan or Swingline Loan or the reimbursement of any LC
Disbursement, in each case when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


                       (b)     the Borrower defaults in the payment of any
interest on any Loan or Swingline Loan for more than five Business Days after
the same becomes due and payable; or


                       (c)     the Borrower defaults in the performance of or
compliance with any term applicable to the Borrower and contained in Section
5.20(d), Section 5.23, Section 5.24 or Sections 5.10 through 5.19 or contained
in the Pledge Agreement, or any Material Restricted Subsidiary defaults in the
performance of or compliance with any term applicable to it contained in clause
(c) of paragraph 6 of the Subsidiary Guaranty; or


                       (d)     (i) the Borrower defaults in the performance of
or compliance with any term contained herein (other than those referred to in


21

  paragraphs (a), (b) and (c) of this Article 6) or contained in the
Intercreditor Agreement or with any Additional Covenant and such default is not
remedied within 30 days after the earlier of (A) a Responsible Officer obtaining
actual knowledge of such default and (B) the Borrower receiving written notice
of such default from either Agent or any Lender (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Article 6) or (ii) any Material Restricted Subsidiary defaults in the
performance of or compliance with any term contained in the Subsidiary Guaranty
(other than those referred to in paragraphs (a), (b) and (c) of this Article 6)
or contained in the Intercreditor Agreement or with any Additional Covenant and
such default is not remedied within 30 days after the earlier of (A) a
Responsible Officer obtaining actual knowledge of such default and (B) the
Borrower receiving written notice of such default from either Agent or any
Lender (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Article 6); or


                       (e)     any representation or warranty made in writing by
or on behalf of any Obligated Party or by any officer of any Obligated Party in
this Agreement, the Pledge Agreement, the Intercreditor Agreement, the
Subsidiary Guaranty or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or


                   (b)     New Clauses (k) and (l) are added to read as follows:

                       (k)     the occurrence of an Event of Default (as defined
in the Intercreditor Agreement); or


                       (l)     either the Subsidiary Guaranty or the Pledge
Agreement shall for any reason cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms, or the Borrower or any
Material Restricted Subsidiary shall so state in writing;


                   (c)     The last section of Article 6 (as it exists without
giving effect to this Amendment) which follows the existing Clause (j) is
amended in its entirety to read as follows:

  then, and in every such event, and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
right of the Borrower to borrow hereunder or to request the issuance, amendment,
extension or renewal or other modification of any Letter of Credit, (ii)
exercise any rights that may be available upon an Event of Default to terminate
or cancel any outstanding Letters of Credit, and (iii) declare the Borrowings
(including all Loans and Swingline Loans) and all reimbursement obligations for
LC Disbursements, then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Borrowings (including all Loans and
Swingline Loans) and the reimbursement obligations for LC Disbursements, so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest,
notice of intent to accelerate, notice of acceleration or any other notice of
any kind, all of which are hereby expressly waived, anything contained herein to
the contrary notwithstanding; Provided that in the case of any event described
in paragraph (g) or (h) above with respect to the Borrower or any


22

  Material Restricted Subsidiary, all the Commitments of the Lenders, the
commitment of the Swingline Lender to make Swingline Loans and the obligation of
the Issuing Bank hereunder to issue Letters of Credit shall automatically
terminate and the principal amount of all Borrowings (including all Loans and
Swingline Loans) and all reimbursement obligations for LC Disbursements, then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder shall automatically
become due and payable, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein to
the contrary notwithstanding. In addition to the other rights and remedies that
the Lenders may have upon the occurrence of an Event of Default, the Required
Lenders may direct: (i) the Collateral Agent to exercise the rights and remedies
available to the Collateral Agent under the Intercreditor Agreement and the
Pledge Agreement and (ii) the Administrative Agent to exercise the rights and
remedies available to it under the Subsidiary Guaranty.


        Section 2.30     Amendment to Article 7. Article 7 of the Credit
Agreement is amended as follows:

                   (a)     The first three paragraphs are amended in their
entirety to read as follows:

           In order to expedite the transactions contemplated by this Agreement,
Chase is hereby appointed to act as Administrative Agent, on behalf of the
Lenders and the Issuing Bank. Each of the Lenders and the Issuing Bank hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or the Issuing Bank and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, by the terms and provisions of the Subsidiary Guaranty and by the terms
and provisions of the Intercreditor Agreement, together with such actions and
powers as are reasonably incidental thereto. The Administrative Agent is hereby
expressly authorized by the Lenders and the Issuing Bank, without hereby
limiting any implied authority, (a) to receive on behalf of the Lenders and the
Issuing Bank, as applicable, all payments of principal of and interest on the
Loans and all other amounts due to the Lenders and the Issuing Bank hereunder or
under the Subsidiary Guaranty or from the Collateral Agent under the
Intercreditor Agreement, and promptly to distribute to each Lender and the
Issuing Bank its share of each payment so received; (b) to give notice on behalf
of each of the Lenders and the Issuing Bank to the Borrower of any Event of
Default of which the Administrative Agent has actual knowledge acquired in
connection with its agency hereunder; (c) to distribute to each Lender and the
Issuing Bank copies of all notices, financial statements and other materials
delivered by the Borrower pursuant to this Agreement or the Subsidiary Guaranty
as received by the Administrative Agent and (d) to execute and deliver the
Intercreditor Agreement on its behalf and bind it to the terms thereof.


           Neither Administrative Agent nor any of its directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his or her own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrower or any Material Restricted Subsidiary of any of the
terms, conditions, covenants or agreements contained in this Agreement, the
Pledge Agreement, the Intercreditor Agreement or the Subsidiary Guaranty. The
Administrative Agent shall not be responsible to the Lenders or the Issuing Bank
for the due execution, genuineness, validity, enforceability or effectiveness of
this Agreement,


23

  the Pledge Agreement, the Intercreditor Agreement, the Subsidiary Guaranty or
other instruments or agreements; provided that the foregoing exclusion shall not
have the effect of releasing the Administrative Agent from its stated
responsibilities herein to receive executed agreements, documents and
instruments on behalf of the Lenders and the Issuing Bank. The Administrative
Agent may deem and treat the Lender which makes any Loan or Swingline Loan or
participates in any Swingline Loan or in the obligation to reimburse the Issuing
Bank for any LC Disbursement as the holder of the indebtedness resulting
therefrom for all purposes hereof until it shall have received notice from such
Lender, given as provided herein, of the transfer thereof. The Administrative
Agent shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders
and, except as otherwise specifically provided herein, such instructions and any
action or inaction pursuant thereto shall be binding on all the Lenders and the
Issuing Bank. The Administrative Agent shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither the Administrative Agent nor any of its
directors, officers, employees or agents shall have any responsibility to the
Borrower or any Material Restricted Subsidiary on account of the failure of or
delay in performance or breach by any Lender or the Issuing Bank of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any Lender or the Issuing Bank or the Borrower of any
of their respective obligations hereunder, under the Pledge Agreement, under the
Intercreditor Agreement or in connection herewith or by any Material Restricted
Subsidiary of any of their respective obligations under the Subsidiary Guaranty.
The Administrative Agent may execute any and all duties hereunder by or through
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by it with respect to all matters arising hereunder and shall
not be liable for any action taken or suffered in good faith by it in accordance
with the advice of such counsel.


           The Lenders and the Issuing Bank hereby acknowledge that the
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement, the
Subsidiary Guaranty or the Intercreditor Agreement unless it shall be requested
in writing to do so by the Required Lenders.


                   (b)     The fifth and sixth paragraphs are amended in their
entirety to read as follows:

           With respect to the Loans and Swingline Loans made by it hereunder,
the Administrative Agent, in its individual capacity as a Lender and the
Swingline Lender and not as Administrative Agent shall have the same rights and
powers as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the Administrative Agent and its Affiliates may accept
deposits from, lend money to, act as collateral agent under the Intercreditor
Agreement and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent.


           Each Lender agrees (i) to reimburse the Administrative Agent, on
demand, in the amount of its Applicable Percentage of any expenses incurred for
the benefit of the Lenders or the Issuing Bank in its role as Administrative
Agent, including reasonable counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders or the Issuing
Bank, which shall not have been reimbursed by the Borrower AND (II) TO INDEMNIFY
AND HOLD HARMLESS THE ADMINISTRATIVE AGENT AND ANY OF ITS DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, ON DEMAND, IN THE AMOUNT OF SUCH


24

  APPLICABLE PERCENTAGE, FROM AND AGAINST ANY AND ALL LIABILITIES, TAXES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST IT IN ANY WAY RELATING TO OR ARISING OUT OF
THIS AGREEMENT, THE PLEDGE AGREEMENT, THE INTERCREDITOR AGREEMENT, THE
SUBSIDIARY GUARANTY OR ANY ACTION TAKEN OR OMITTED BY IT UNDER ANY SUCH
DOCUMENTS TO THE EXTENT THE SAME SHALL NOT HAVE BEEN REIMBURSED BY THE BORROWER
(INCLUDING WITHOUT LIMITATION, ALL LIABILITIES, TAXES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
ARISING FROM THE SOLE OR CONTRIBUTORY NEGLIGENCE OF THE ADMINISTRATIVE AGENT);
PROVIDED THAT NO LENDER SHALL BE LIABLE TO THE ADMINISTRATIVE AGENT FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS.


        Section 2.31     Amendment to Section 8.01. Clause (b) of Section 8.01
to the Credit Agreement is amended in its entirety to read as follows:

                       (b)     if to the Administrative Agent, the Swingline
Lender or the Issuing Bank, to The Chase Manhattan Bank, 2200 Ross Avenue, 3rd
Floor, Dallas, TX 75201, Attention of Allen King,(Telecopy No. 214/965-2044),
with a copy to The Chase Manhattan Bank, 1 Chase Manhattan Plaza, 8th Floor, New
York, New York 10081; Attention: Muniram Appanna, Telephone 212/552-7943;
Telecopy No. 212/552-7490; and


        Section 2.32     Amendment to Section 8.02. The phrase “or the
acquisition and funding of participations in Letters of Credit” in Section 8.02
of the Credit Agreement is amended to read “or the acquisition and funding of
participations in Swingline Loans or Letters of Credit, or the making by the
Swingline Lender of any Swingline Loan”.

        Section 2.33     Amendment to Section 8.04. Section 8.04 of the Credit
Agreement is amended as follows:

                   (a)     The phrase “an Affiliate of such Lender” in subclause
(i) of Clause (b) is amended to read “a Lender Affiliate” and the following
definition is added to the end of Clause (b):

  As used herein, the term “Lender Affiliate”" means, (a) with respect to any
Lender, (i) an Affiliate of such Lender or (ii) any entity (whether a
corporation, partnership, trust or otherwise) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.


25

                   (b)     The phrase “and Swingline Loans” is added after the
word “Loans” in Clause (d).

                   (c)     The phrase “or Swingline Loans” is added after the
word “Loans” in the second sentence of Clause (i).

        Section 2.34     Amendment to Section 8.05. Clauses (a) and (b) of
Section 8.05 of the Credit Agreement are amended in their respective entireties
to read as follows:

                       (a)     The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by either Agent, JPMorgan Securities Inc.
(formerly Chase Securities Inc.), Wachovia Securities, Inc. or the Issuing Bank
in connection with entering into this Agreement, the Intercreditor Agreement,
the Pledge Agreement and the Subsidiary Guaranty and in connection with any
amendments, modifications or waivers of the provisions thereof (but only if such
amendments, modifications or waivers are requested by the Borrower or a Material
Restricted Subsidiary) (whether or not the transactions hereby contemplated are
consummated) or in connection with the issuance, modification, extension or
renewal of any Letter of Credit, or incurred by either Agent, the Issuing Bank,
or any Lender in connection with the enforcement of their rights in connection
with this Agreement, the Intercreditor Agreement, the Pledge Agreement or the
Subsidiary Guaranty or in connection with the Loans and Swingline Loans made and
Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for either Agent and the Issuing Bank or, in the case
of enforcement following an Event of Default, the Lenders.


                       (b)     THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND
ISSUING BANK AGAINST ANY LOSS, CALCULATED IN ACCORDANCE WITH THE NEXT SENTENCE,
OR REASONABLE EXPENSE WHICH SUCH LENDER OR ISSUING BANK MAY SUSTAIN OR INCUR AS
A CONSEQUENCE OF (A) ANY FAILURE BY THE BORROWER TO BORROW OR TO CONVERT OR
CONTINUE ANY LOAN OR SWINGLINE LOAN HEREUNDER (INCLUDING AS A RESULT OF THE
BORROWER'S FAILURE TO FULFILL ANY OF THE APPLICABLE CONDITIONS SET FORTH IN
ARTICLE 4) AFTER IRREVOCABLE NOTICE OF SUCH BORROWING, CONVERSION OR
CONTINUATION HAS BEEN GIVEN PURSUANT HERETO, (B) ANY PAYMENT, PREPAYMENT OR
CONVERSION, ASSIGNMENT OR FUNDING OF A EURODOLLAR LOAN OR NEGOTIATED RATE
BORROWING REQUIRED BY ANY PROVISION OF THIS AGREEMENT OR OTHERWISE MADE OR
DEEMED MADE ON A DATE OTHER THAN THE LAST DAY OF THE INTEREST PERIOD, IF ANY,
APPLICABLE THERETO, (INCLUDING ANY FUNDING OF A EURODOLLAR LOAN OR NEGOTIATED
RATE BORROWING AS A RESULT OF THE OPERATION OF SECTION 2.20(b)), (C) ANY DEFAULT
IN PAYMENT OR PREPAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN OR SWINGLINE LOAN
OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT OR ANY PART
THEREOF OR INTEREST ACCRUED THEREON, AS AND WHEN DUE AND PAYABLE (AT THE DUE
DATE THEREOF, WHETHER BY SCHEDULED MATURITY, ACCELERATION, IRREVOCABLE NOTICE OF
PREPAYMENT OR OTHERWISE) OR (D) THE OCCURRENCE OF ANY EVENT OF DEFAULT,
INCLUDING, IN EACH SUCH CASE, ANY LOSS OR REASONABLE EXPENSE SUSTAINED OR
INCURRED OR TO BE SUSTAINED OR INCURRED BY SUCH LENDER IN LIQUIDATING OR
EMPLOYING DEPOSITS FROM THIRD PARTIES, OR WITH RESPECT TO COMMITMENTS MADE OR
OBLIGATIONS UNDERTAKEN WITH THIRD PARTIES, TO EFFECT OR MAINTAIN ANY LOAN OR
SWINGLINE LOAN


26

  HEREUNDER OR ANY PART THEREOF AS A EURODOLLAR LOAN OR NEGOTIATED RATE
BORROWING. SUCH LOSS SHALL INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, AS
REASONABLY DETERMINED BY SUCH LENDER, OF (i) ITS COST OF OBTAINING THE FUNDS FOR
THE LOAN OR SWINGLINE LOAN BEING PAID, PREPAID, CONVERTED OR NOT BORROWED
(ASSUMED TO BE THE LIBO RATE OR, WITH RESPECT TO A NEGOTIATED RATE BORROWING,
THE APPLICABLE NEGOTIATED RATE) FOR THE PERIOD FROM THE DATE OF SUCH PAYMENT,
PREPAYMENT OR FAILURE TO BORROW TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN (OR, IN THE CASE OF A FAILURE TO BORROW THE INTEREST PERIOD FOR SUCH LOAN
OR SWINGLINE LOAN WHICH WOULD HAVE COMMENCED ON THE DATE OF SUCH FAILURE) OVER
(ii) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD
BE REALIZED BY SUCH LENDER IN RE-EMPLOYING THE FUNDS SO PAID, PREPAID OR NOT
BORROWED FOR SUCH PERIOD OR INTEREST PERIOD, AS THE CASE MAY BE.


        Section 2.35     Amendment to Section 8.09. Section 8.09 of the Credit
Agreement is amended in its entirety to read as follows:

           Section 8.09     Entire Agreement. THIS AGREEMENT (INCLUDING THE
SCHEDULES AND EXHIBITS HERETO), THE FEE LETTERS, THE INTERCREDITOR AGREEMENT,
THE PLEDGE AGREEMENT, THE SUBSIDIARY GUARANTY AND THE OTHER DOCUMENTATION
EXECUTED PURSUANT HERETO (INCLUDING, BUT NOT LIMITED TO ANY LETTER OF CREDIT
ISSUED HEREUNDER) CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.03(A)
OF THE TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE ENTIRE CONTRACT AMONG
THE PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IS
SUPERSEDED BY THIS AGREEMENT, THE FEE LETTERS THE INTERCREDITOR AGREEMENT, THE
PLEDGE AGREEMENT, THE SUBSIDIARY GUARANTY AND THE OTHER DOCUMENTATION EXECUTED
PURSUANT HERETO (INCLUDING, BUT NOT LIMITED TO ANY LETTER OF CREDIT ISSUED
HEREUNDER). THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NOTHING
IN THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY
OTHER THAN THE PARTIES HERETO ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES
UNDER OR BY REASON OF THIS AGREEMENT.


        Section 2.36     Amendment to Section 8.13. Clause (a) of Section 8.13
to the Credit Agreement is amended in its entirety to read as follows:

           (a)     Notwithstanding anything herein to the contrary, if at any
time the applicable interest rate, together with all fees and charges which are
treated as interest under applicable law (collectively the “Charges”), as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, received, taken or reserved by any Lender,
shall exceed the Maximum Rate (as defined below) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable on the Loans or Swingline Loans of
such Lender, together with all Charges payable to such Lender, shall be limited
to the Maximum Rate. As used herein, the term “Maximum Rate” means, at any time


27

  and with respect to any Lender, the maximum rate of non-usurious interest
under applicable law that such Lender may charge Borrower. The Maximum Rate
shall be calculated in a manner that takes into account any and all fees,
payments, and other charges contracted for, charged, or received in connection
with the Loan Documents that constitute interest under applicable law. Each
change in any interest rate provided for herein based upon the Maximum Rate
resulting from a change in the Maximum Rate shall take effect without notice to
Borrower at the time of such change in the Maximum Rate. For purposes of
determining the Maximum Rate under Texas law, the applicable rate ceiling shall
be the weekly ceiling described in, and computed in accordance with Chapter 303
of the Texas Finance Code.


        Section 2.37     Amendment to Exhibits. Exhibits A and B to the Credit
Agreement are amended in their respective entireties to read as set forth on
Exhibit A and B attached hereto, respectively.

        Section 2.38     Amendment to Schedules. Schedules 1.01, 3.05A and 5.13
are added to the Credit Agreement and shall read as set forth on Schedules 1.01,
3.05A and 5.13 attached hereto, respectively. Schedules 3.05, 3.06, and 3.13 are
amended in their entirety to read as set forth on Schedules 3.05, 3.06 and 3.13
attached hereto.

ARTICLE 3
Conditions

        Section 3.1     Conditions. The effectiveness of Article 2 of this
Amendment is subject to the satisfaction of the following conditions precedent
on or before July 12, 2001 (the “Closing Date”):

                   (a)     The Administrative Agent shall have received a
favorable written opinion from counsel to the Borrower and the Material
Restricted Subsidiaries, dated the Closing Date and addressed to the Lenders and
satisfactory to Jenkens & Gilchrist, a Professional Corporation, counsel for the
Administrative Agent, to the effect set forth in Exhibit C hereto (and the
Borrower hereby instructs its counsel to deliver such opinion to the
Administrative Agent for the benefit of the Lenders).

                   (b)     The Administrative Agent shall have received: (i) a
certificate as to the good standing of the Borrower as of a recent date from
such Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary of the Borrower dated the Closing Date and certifying (A) that the
Borrower's bylaws previously certified to the Administrative Agent under the
Assistant Secretary's Certificate dated July 29, 1999 remain in full force and
effect on and as of the Closing Date without further modifications or amendments
in any respect; (B) attached thereto is a true and complete copy of resolutions,
duly adopted by the Board of Directors authorizing the execution, delivery and
performance of this Amendment, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the Articles of
Incorporation dated January 12, 2001 previously delivered to the Administrative
Agent in January 2001 remain in full force and effect on and as of the Closing
Date without further modifications or amendments in any respect; and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of the
Borrower; (iii) a certificate of another officer of the Borrower as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above; and (iv) such other documents
as the Lenders or the Administrative Agent, shall reasonably request.

                   (c)     The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Senior Financial Officer of
the Borrower confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement.



28

                   (d)     The Agents shall have received all Fees and other
amounts due and payable on or prior to the Closing Date.

                   (e)     The Administrative Agent shall have received (i) a
copy of the certificate of incorporation, including all amendments thereto, of
each Material Restricted Subsidiary, certified as of a recent date by the
Secretary of State of its state of incorporation, and a certificate as to the
good standing of such Material Restricted Subsidiary as of a recent date from
such Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary of each Material Restricted Subsidiary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Material Restricted Subsidiary as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions,
duly adopted by the Board of Directors authorizing the execution, delivery and
performance of the Subsidiary Guaranty, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate of incorporation referred to in clause (i) above has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to such clause (i) and (D) as to the incumbency
and specimen signature of each officer executing the Subsidiary Guaranty or any
other document delivered in connection herewith on behalf of such Material
Restricted Subsidiary; (iii) a certificate of another officer of each Material
Restricted Subsidiary as to the incumbency and specimen signature of the
Secretary or Assistant Secretary executing the certificate pursuant to clause
(ii) above; and (iv) such other documents as the Lenders or the Administrative
Agent, shall reasonably request.

                   (f)     The Administrative Agent shall have received evidence
that all Persons who have the benefit of the provisions similar or substantially
similar to the terms of Section 5.06 of the Credit Agreement (including without
limitation, the holders of the notes under the Senior Note Purchase Agreements)
shall have consented to the terms of this Amendment and any consent or amendment
executed in connection therewith must be in form and substance acceptable to the
Administrative Agent.

                   (g)     As of the Closing Date, all representations and
warranties contained in the Credit Agreement (as amended hereby) shall be true,
correct, and complete in all material respects except for representations
specifically relating to a prior date;

                   (h)     No Default or Event of Default shall have occurred
and be continuing;

                   (i)     All corporate proceedings taken in connection with
the transactions contemplated by this Amendment and all other agreements,
documents, and instruments executed and/or delivered pursuant hereto, and all
legal matters incident thereto, shall be satisfactory to the Administrative
Agent and its legal counsel;

                   (j)     Payment or reimbursement to the Lenders, and the
Agents of all outstanding expenses, fees and other costs incurred by, or due to,
the Lenders, and the Agents for which such entity has presented an invoice to
the Borrower prior to the Closing Date; and

                   (k)     The Administrative Agent shall have received such
additional agreements, certificates, documents, instruments and information as
the Administrative Agent or its legal counsel may request to effect the
transactions contemplated hereby.

29

ARTICLE 4
Miscellaneous

        Section 4.1     Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Credit Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
are ratified and confirmed and shall continue in full force and effect. The
Borrower, the Agents and the Lenders agree that the Credit Agreement as amended
hereby shall continue to be legal, valid, binding and enforceable in accordance
with its terms. Interest and fees accrued under the Credit Agreement prior to
July 12, 2001 shall continue to be payable under the Credit Agreement, as
amended hereby but at the rates and amounts provided for in the provisions of
the Credit Agreement in effect prior to July 12, 2001.

        Section 4.3     Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

        Section 4.5     Counterparts. This Amendment may be executed in one or
more counterparts and on telecopy counterparts, each of which when so executed
shall be deemed to be an original, but all of which when taken together shall
constitute one and the same agreement.

        Section 4.6     Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

        Section 4.7     ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE FINAL,
ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDES ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSION
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

        Section 4.8     Required Lenders. Pursuant to Section 8.08(b) of the
Credit Agreement, the Credit Agreement may be modified as provided in this
Amendment with the agreement of the Required Lenders which means Lenders having
sixty-six and two-thirds percent (66-2/3%) or more of the Total Commitments
(such percentage applicable to a Lender, herein such Lender's “Required Lender
Percentage”). For purposes of determining the effectiveness of this Amendment,
each Lender's Required Lender Percentage is set forth on Schedule 4.8 hereto.

30


     Executed as of the date first written above.

                          LENNOX INTERNATIONAL INC.



                          By: --------------------------------------------------
                          Richard A. Smith, Executive Vice President
                          and Chief Financial Officer

                          THE CHASE  MANHATTAN BANK, as successor in interest by
                          merger  to  Chase Bank of Texas, National Association,
                          individually   as   Lender,   Issuing   Bank,  and  as
                          Administrative Agent



                          By: --------------------------------------------------
                               Allen King
                               Vice President

                          WACHOVIA BANK, N.A., individually as a
                          Lender and as Syndication Agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE BANK OF NOVA SCOTIA,
                          individually as a Lender and as
                          documentation agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE NORTHERN TRUST COMPANY,
                          individually as a lender and as a co-agent



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          BANK ONE, NA (successor by merger to Bank One,
                          Texas, N.A., as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------



31


                          BANK OF TEXAS, N.A., as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE BANK OF TOKYO-MITSUBISHI,
                          LTD., as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          WELLS FARGO BANK (TEXAS), N.A.,
                          as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          ROYAL BANK OF CANADA,
                          as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          ABN AMRO BANK N.A., as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------


                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------

                          THE BANK OF NEW YORK, as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------



32


                          COMPASS BANK, as a Lender



                          By: --------------------------------------------------
                               Name: -------------------------------------------
                               Title: ------------------------------------------



33


                         INDEX TO SCHEDULES AND EXHIBITS



     Schedule 4.8         Required Lender Percentage

     Exhibit A            Form of Borrowing Request
     Exhibit B            Assignment and Acceptance
     Exhibit C            Matters to be Covered in Opinion of Counsel
     Exhibit D            Subsidiary Guaranty Agreement
     Exhibit E            Subsidiary Joinder Agreement

     Schedule 1.01        Existing Letters of Credit
     Schedule 3.05        Lennox International Inc. Subsidiaries
     Schedule 3.05A       Material Restricted Subsidiary Capitalization
     Schedule 3.06        Financial Statements
     Schedule 3.13        Existing Indebtedness
     Schedule 5.13        Existing Liens




Schedule 4.8 to Fourth Amendment to Credit Agreement REQUIRED LENDER PERCENTAGE


                                                 Lenders Agreeing to Amendment
                                                (insert % from prior column if
                            Required Lender     Lender signs this Amendment then
         Lender             Percentage Held    total percentages in this column)
         ------             ---------------    ---------------------------------
The Chase Manhattan Bank        11.333%                       11.333%
Wachovia Bank, N.A.             11.333%                       11.333%
The Bank of Nova Scotia         11.333%                       11.333%
The Northern Trust Company      11.333%                       11.333%
Bank One, Texas N.A.             8.333%                        8.333%
Bank of Texas, N.A.              8.333%                        8.333%
The Bank of Tokyo -              8.333%                        8.333%
 Mitsubishi, Ltd.
Wells Fargo Bank (Texas),N.A.    8.333%                        8.333%
Royal Bank of Canada             6.333%                        6.333%
ABN Amro Bank N.V.               5.000%                        5.000%
The Bank of New York             5.000%                        5.000%
Compass Bank                     5.000%                        5.000%
                               -------                       -------
TOTAL                          100.000%                      100.000%



                                                                       EXHIBIT A


                            FORM OF BORROWING REQUEST

The Chase Manhattan Bank, as Administrative                               [Date]
Agent for the Lenders referred to below
2200 Ross Avenue, 3rd floor
Dallas, TX 77002

Attention:  Brenda Harris
Telecopy:  214-965-2044

and

The Chase Manhattan Bank
Loan Syndications Services
1 Chase Manhattan Plaza, 8th Floor
New York, New York 10081

Telecopy:  212-552-5777

Ladies and Gentlemen:

     The undersigned,  Lennox International Inc. (the "Borrower"), refers to the
Revolving  Credit Facility  Agreement dated as of July 29, 1999 (as has been and
it may hereafter be amended,  modified,  extended or restated from time to time,
the "Agreement"),  among the Borrower,  the Lenders named therein, Chase Bank of
Texas,  National  Association (now The Chase Manhattan Bank), as  Administrative
Agent, Wachovia Bank, N.A., as Syndication Agent and The Bank of Nova Scotia, as
documentation  agent.  Capitalized  terms used herein and not otherwise  defined
herein  shall have the  meanings  assigned to such terms in the  Agreement.  The
Borrower  hereby gives you notice pursuant to Section 2.03 of the Agreement that
it requests a Borrowing  under the Agreement,  and sets forth below the terms on
which such Borrowing is requested to be made:

     (A)  Date of Borrowing (which is a Business Day)          -----------------

     (B)  Type of Loan (I.E., Loan or Swingline Loan)          -----------------

     (C)  Principal amount of Borrowing (1)                    -----------------

     (D)  Interest rate basis (2)                              -----------------

     (E)  Interest Period and the last day thereof (3)         -----------------

----------
     (1)  Not less  than  $5,000,000 (and in  integral  multiples of $1,000,000)
or greater than the Total Commitment then available  if  a  Loan  or  note  less
than $1,000,000  (and  in  integral  multiples  of $500,000) or greater than the
Swingline Loan Commitment then available, if a Swingline Loan.

     (2)  Eurodollar Loan, ABR Loan or Negotiated Rate.

     (3)  Which shall be subject to the definition of "Interest Period" and  end
not later than the Maturity Date.






     The  Borrower  represents  and  warrants  that the  conditions  to  lending
specified in Section  4.01(b) and (c) of the Agreement  have been  satisfied and
that after giving effect to the Borrowing  requested hereby, the total Revolving
Exposures of all Lenders shall not exceed the Total Commitment.

                          LENNOX INTERNATIONAL INC.



                          By: --------------------------------------------------
                                Name: ------------------------------------------
                                      Senior Financial Officer





2






                                                                       EXHIBIT B

                            ASSIGNMENT AND ACCEPTANCE

                                                       Dated:  ___________, ____

     Reference is made to the Revolving  Credit  Facility  Agreement dated as of
July 29,  1999 (as the same  has  been  and may be  further  amended,  modified,
extended  or  restated  from  time  to  time,  the  "Agreement"),  among  Lennox
International  Inc. (the "Borrower"),  the lenders that are a party thereto (the
"Lenders"),  Wachovia Bank, N.A., as Syndication Agent, The Bank of Nova Scotia,
as documentation  agent and Chase Bank of Texas,  National  Association (now The
Chase Manhattan Bank), as Administrative Agent for the Lenders. Terms defined in
the Agreement are used herein with the same meanings.

     1.   The Assignor  hereby  sells  and  assigns,  without  recourse,  to the
Assignee, and the Assignee hereby purchases and assumes,  without recourse, from
the  Assignor,  effective  as of the  [Effective  Date of  Assignment  set forth
below],  the  interests  set  forth  below  (the  "Assigned  Interest")  in  the
Assignor's  rights  and  obligations  under the  Agreement,  including,  without
limitation,  the interests set forth below in the  Commitment of the Assignor on
the [Effective Date of Assignment] and the Loans owing to the Assignor which are
outstanding  on the  [Effective  Date  of  Assignment],  and  the  participation
interest of the Assignor in outstanding Letters of Credit on the [Effective Date
of  Assignment]  and  Swingline  Loans  on the  [Effective  Date of  Assignment]
together with unpaid  interest  accrued on the assigned  Loans to the [Effective
Date of Assignment] and the amount,  if any, set forth below of the Fees accrued
to the [Effective Date of Assignment]  for the account of the Assignor.  Each of
the  Assignor  and the  Assignee  hereby makes and agrees to be bound by all the
representations,  warranties  and  agreements  set forth in Section  8.04 of the
Agreement,  a copy of which has been received by each such party. From and after
the [Effective Date of Assignment],  (i) the Assignee shall be a party to and be
bound by the  provisions  of the  Agreement  and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender  thereunder and (ii) the Assignor  shall,  to the extent of the interests
assigned  by this  Assignment  and  Acceptance,  relinquish  its  rights  and be
released from its obligations  under the Agreement.  After giving effect to this
Assignment  and  Acceptance,  Assignor's  Commitment  shall  be  $---------- and
Assignee's Commitment shall be $-------------.

     2.   This   Assignment   and   Acceptance   is   being   delivered  to  the
Administrative  Agent  together with (i) if the Assignee is organized  under the
laws of a jurisdiction outside the United States, the forms specified in Section
2.16(g) of the Agreement,  duly completed and executed by such Assignee, (ii) if
the  Assignee is not already a Lender  under the  Agreement,  an  Administrative
Questionnaire and (iii) a processing and recordation fee of $3,000.

     3.   This Assignment and  Acceptance  shall be governed by and construed in
accordance with the laws of the State of Texas.

          Date of Assignment:
                                            ------------------------------------

          Legal Name of Assignor:
                                            ------------------------------------

          Legal Name of Assignee:
                                            ------------------------------------

          Assignee's Address for Notices:
                                            ------------------------------------


                                       1

Effective  Date of  Assignment
(may not be fewer than 5 Business
Days after the Date of Assignment
unless otherwise agreed by the Administrative Agent,
whose execution hereof shall be deemed to be such
consent, if necessary): --------------------------------------------------------

                                             Percentage Assigned of Commitment
                                             (set forth, to at least 8 decimals,
     Facility             Principal Amount   as a percentage of the Total
                             Assigned                    Commitment)
     --------             ----------------   -----------------------------------
Commitment Assigned:      $_______________          __________%
Loans:                    $_______________          __________%
Participation Interest in
  Letters of Credit       $_______________          __________%
Participation Interest in
  Swingline Loans         $_______________          __________%
Fees Assigned (if any):   $_______________          __________%


The terms set forth herein are hereby       Accepted:
agreed to:

--------------------------------, as        LENNOX INTERNATIONAL INC.
Assignor,

By: ----------------------------            By: --------------------------------
     Name:----------------------                Name:---------------------------
     Title: --------------------                Title: -------------------------


--------------------------------, as        THE CHASE MANHATTAN BANK,
Assignee,                                   as Administrative Agent


By: ----------------------------            By: --------------------------------
     Name:----------------------                Name:---------------------------
     Title: --------------------                Title: -------------------------




EXHIBIT C

Matters to be Covered in
Opinion of Counsel to Borrower and Material Subsidiaries

     1. The Borrower and each Material Restricted Subsidiary is duly
incorporated, validly existing and in good standing. The Borrower and each
Material Restricted Subsidiary is duly qualified and in good standing as a
foreign corporation in appropriate jurisdictions.


     2. The Borrower has requisite corporate power and authority to execute,
deliver and perform the Amendment. Each Material Restricted Subsidiary has
requisite corporate power and authority to execute, deliver and perform the
Subsidiary Guaranty.


     3. Due authorization and execution of the Amendment and the Subsidiary
Guaranty and such documents being legal, valid, binding and enforceable.


     4. No conflicts with charter documents, laws or other agreements.


     5. All consents required to execute, deliver or perform the Amendment and
the Subsidiary Guaranty having been obtained.


     6. No litigation questioning validity of the Amendment or the Subsidiary
Guaranty or as to which there is otherwise the reasonable likelihood of a
Material Adverse Effect.


     7. No violation of Regulations T, U or X of the Federal Reserve Board.


     8. Neither the Borrower nor any Material Restricted Subsidiary is an
"investment company", or a company "controlled" by an "investment company",
under the Investment Company Act of 1940, as amended.


EXHIBIT D

SUBSIDIARY GUARANTY AGREEMENT

        WHEREAS, Lennox International Inc., a Delaware corporation (the
“Borrower”), has entered into that certain 364 Day Revolving Credit Facility
Agreement dated as of January 25, 2000, among the Borrower, the lenders party
thereto (the “Lenders”) and Chase Bank of Texas, National Association (now The
Chase Manhattan Bank), as administrative agent for the Lenders (the
“Administrative Agent”) (such 364 Day Revolving Credit Facility Agreement, as
the same has been and may hereafter be amended or otherwise modified from time
to time, being hereinafter referred to as the “Credit Agreement”, and
capitalized terms not otherwise defined herein shall have the same meaning as
set forth in the Credit Agreement);

          WHEREAS, the execution of this Subsidiary Guaranty Agreement (the
“Guaranty Agreement”) is a condition to the Administrative Agent’s, the Issuing
Bank’s, and each Lender’s obligations under the Credit Agreement;

          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, each of the undersigned parties and any
Material Restricted Subsidiary hereafter added as a “Guarantor” hereto pursuant
to a Subsidiary Joinder Agreement (individually a “Guarantor” and collectively
the “Guarantors”), hereby jointly, severally, irrevocably and unconditionally
guarantees to the Administrative Agent the full and prompt payment and
performance of the Guaranteed Obligations (hereinafter defined), this Guaranty
Agreement being upon the following terms:

        1.      THE GUARANTEED OBLIGATIONS.     The term “Guaranteed
Obligations” means all obligations, indebtedness, and liabilities of Borrower to
the Agents, the Issuing Bank and the Lenders, or any of them, arising pursuant
to the Credit Agreement, the Intercreditor Agreement, the Pledge Agreement or
any document executed and delivered in connection with the foregoing
(collectively, the “Transaction Documents”), whether any of such obligations,
indebtedness and liabilities are now existing or hereafter arising, whether are
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, including, without
limitation, (i) the obligation of Borrower to repay the Loans and Swingline
Loans, interest on the Loans and Swingline Loans, the obligation of the Borrower
to reimburse the Issuing Bank for all LC Disbursements and all fees, costs, and
expenses (including attorneys’ fees and expenses) provided for in the Credit
Agreement and (ii) all post-petition interest and expenses (including attorneys’
fees) whether or not allowed under any bankruptcy, insolvency, or other similar
law. However, the Guaranteed Obligations shall be limited, with respect to each
Guarantor, to an aggregate amount equal to the largest amount that would not
render such Guarantor’s obligations hereunder subject to avoidance under Section
544 or 548 of the United States Bankruptcy Code or under any applicable state
law relating to fraudulent transfers or conveyances. This Guaranty Agreement is
an absolute, present and continuing Guaranty Agreement of payment and not of
collectibility and is in no way conditional or contingent upon any attempt to
collect from the Borrower, any collateral securing the Guaranteed Obligations or
any other guarantor of the obligations guarantied hereby or upon any other
action, occurrence or circumstance whatsoever. In the event that the Borrower
shall fail so to pay any of such Guaranteed Obligations, the Guarantors jointly
and severally agree to pay the same when due to the Administrative Agent,
without demand, presentment, protest or notice of any kind. Each default in
payment of principal of, premium, if any, or interest on any obligation
guarantied hereby shall give rise to a separate cause of action hereunder and
separate suits may be brought hereunder as each cause of action arises.

        2.      INDEMNIFICATION.     EACH GUARANTOR AGREES TO INDEMNIFY EACH
AGENT, THE ISSUING BANK, EACH LENDER, EACH OF THEIR AFFILIATES AND THE

1

DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS OF THE FOREGOING (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND TO HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING REASONABLE COUNSEL FEES AND EXPENSES, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF (i) THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY AGREEMENT OR THE CREDIT AGREEMENT, (ii) THE USE OF
THE PROCEEDS OF THE LOANS OR THE USE OF ANY LETTER OF CREDIT OR (iii) ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER OR NOT ANY INDEMNITEE IS A PARTY THERETO (INCLUDING, WITHOUT LIMITATION,
ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES ARISING FROM THE
SOLE OR CONTRIBUTORY NEGLIGENCE OF THE INDEMNITEE); PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (i) ARE DETERMINED TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR
(ii) RESULT FROM ANY LITIGATION BROUGHT BY SUCH INDEMNITEE AGAINST THE BORROWER
OR ANY GUARANTOR OR BY THE BORROWER OR ANY GUARANTOR AGAINST SUCH INDEMNITEE, IN
WHICH THE BORROWER OR SUCH GUARANTOR IS THE PREVAILING PARTY.

        3.      OBLIGATIONS ABSOLUTE.     The obligations of each Guarantor
hereunder shall be primary, continuing, absolute, joint, several, irrevocable
and unconditional, irrespective of the validity, regularity or enforceability of
any Transaction Document, shall not be subject to any counterclaim, setoff,
deduction or defense based upon any claim any Guarantor may have against the
Borrower, the Administrative Agent, any Lender or the Issuing Bank or otherwise
or any claim the Borrower may have against the Administrative Agent, any Lender
or the Issuing Bank or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not such Guarantor
shall have any knowledge or notice thereof), including, without limitation: (a)
any amendment, modification of or supplement to any Transaction Document or any
other instrument referred to therein (except that the obligations of any
Guarantor hereunder shall apply to the applicable Transaction Document or such
other instruments as so amended, modified or supplemented) or any assignment or
transfer of any thereof or of any interest therein, or any furnishing,
acceptance or release of any security for the obligations due under any
Transaction Document, (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of any Transaction Document; (c) any
bankruptcy, insolvency, readjustment, composition, liquidation or similar
proceeding with respect to the Borrower or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Borrower into or with
any other corporation or any sale, lease or transfer of any or all of the assets
of any Guarantor or of the Borrower to any Person; (e) any failure on the part
of the Borrower for any reason to comply with or perform any of the terms of any
other agreement with any Guarantor; or (f) any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(other than a release of the obligations of a Guarantor hereunder granted in
accordance with the provisions of paragraph 21 hereof). Each Guarantor covenants
that its obligations hereunder will not be discharged except by payment in full
of all of the Guaranteed Obligations or a release granted in accordance with the
provisions of paragraph 21.

        4.      WAIVER.     Each Guarantor unconditionally waives to the fullest
extent permitted by law, (a) notice of acceptance hereof, of any action taken or
omitted in reliance hereon and of any defaults by the Borrower in the payment of
any amounts due under any Transaction Document, and of any of the matters
referred to in paragraph 2 or 3 hereof, (b) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the
Administrative Agent, the Lenders, and the Issuing Bank from time to time
against any Guarantor, including, without limitation, presentment to or demand
for

2

payment from the Borrower or any Guarantor, notice to the Borrower or to any
Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Borrower, (c) any
right to the enforcement, assertion or exercise by the Administrative Agent, any
Lender or the Issuing Bank of any right, power or remedy conferred in this
Guaranty Agreement or any Transaction Document, (d) any requirement or diligence
on the part of the Administrative Agent, the Lenders or the Issuing Bank and (e)
any other act or omission or thing or delay to do any other act or thing which
might in any manner or to any extent vary the risk of any Guarantor or which
might otherwise operate as a discharge of any Guarantor. The exercise by the
Administrative Agent, the Issuing Bank and the Lenders of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

        5.      OBLIGATIONS UNIMPAIRED.     Each Guarantor authorizes the
Administrative Agent, the Lenders and the Issuing Bank without notice or demand
to any Guarantor and without affecting the obligations of any Guarantor
hereunder, from time to time (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, or otherwise change the terms of, all
or any part of any Transaction Document or any other instrument referred to
therein, (b) to take and hold security for the payment and performance of the
obligations under any Transaction Document, for the performance of this Guaranty
Agreement or otherwise for the indebtedness guaranteed hereby and to exchange,
enforce, waive and release any such security, (c) to apply any such security and
to direct the order or manner of sale thereof as the Administrative Agent in its
sole discretion may determine; (d) to obtain additional or substitute endorsers
or guarantors; (e) to exercise or refrain from exercising any rights against the
Borrower and others; and (f) to apply any sums, by whomsoever paid or however
realized, to the payment of the principal of, premium, if any, and interest on
the obligations under the Transaction Documents and any other Guaranteed
Obligation. Each Guarantor waives any right to require the Administrative Agent,
the Lenders or the Issuing Bank to proceed against any additional or substitute
endorsers or guarantors or to pursue or exhaust any security provided by the
Borrower, any Guarantor or any other Person or to pursue any other remedy
available to such entities.

     6.      COVENANTS.     Each Guarantor agrees that, so long as any Lender
has any commitment or any other obligations under any Transaction Document, or
any amount payable hereunder remains unpaid:

               (a)     Corporate Existence      Subject to clause (c) of this
paragraph 6 each Guarantor will at all times preserve and keep in full force and
effect its corporate existence and all of its rights and franchises unless, in
its good faith judgment, the termination of or failure to preserve and keep in
full force and effect such right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

               (b)     Each Guarantor shall permit the representatives of the
Administrative Agent and each Lender: (i) If no Default or Event of Default then
exists, at the expense of such Agent or Lender and upon reasonable prior notice
to the Borrower, to visit the principal executive office of each Guarantor, to
discuss the affairs, finances and accounts of each Guarantor with their
respective officers and (with the consent of a Guarantor, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of a Guarantor, which consent will not be unreasonably withheld) to
visit the other offices and properties of each Guarantor, all at such reasonable
times and as often as may be reasonably requested in writing; and (ii) If a
Default or Event of Default then exists, at the expense of the Guarantor to
visit and inspect any of the offices or properties of any Guarantor, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision each Guarantor authorizes said accountants to
discuss the affairs, finances and accounts of the Guarantors), all at such

3

times and as often as may be requested. Anything herein to the contrary
notwithstanding, no Guarantor shall have any obligations to disclose pursuant to
this Guaranty Agreement any engineering, scientific, or other technical data
without significance to the analysis of the financial position of the Guarantor
and its Subsidiaries.

               (c)      Merger, Consolidation, Etc. No Guarantor shall
consolidate with or merge with any other corporation or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person except (1) in connection with the sale of a Guarantor
or of all or substantially all of its assets in a transaction permitted by
Section 5.11 of the Credit Agreement to a third party not affiliated with the
Borrower or such Guarantor or (2) unless:

                             (i)       the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease substantially all of the assets of such Guarantor
as an entirety, as the case may be, shall be a solvent corporation or other
entity organized and existing under the laws of the United States or any State
thereof (including the District of Columbia), and, if such Guarantor is not such
corporation or other entity, such corporation or other entity shall have
executed and delivered to the Administrative Agent its assumption of the due and
punctual performance and observance of each covenant and condition of this
Guaranty Agreement, together with a favorable opinion of counsel satisfactory to
the Administrative Agent covering such matters relating to such corporation or
other entity and such assumption as the Administrative Agent may reasonably
request; and

                             (ii)       immediately after giving effect to such
transaction, no Default or Event of Default would exist; and

                              (iii)     immediately prior to and after giving
effect to such transaction, the Borrower and the Restricted Subsidiaries would
be permitted by the provisions of Sections 5.12 and 5.17 of the Credit Agreement
to incur at least $1.00 of additional Indebtedness and $1.00 of additional
Restricted Indebtedness, respectively.

         No such conveyance, transfer or lease of substantially all of the
assets of any Guarantor shall have the effect of releasing such Guarantor or any
successor corporation that shall theretofore have become such in the manner
prescribed in this clause (c) of paragraph 6 from its liability under this
Guaranty Agreement provided that a Guarantor may be released from its
obligations hereunder in accordance with paragraph 21 hereof if it or all or
substantially all of its assets are sold to a third party not affiliated with
the Borrower or such Guarantor in a transaction permitted by Section 5.11 of the
Credit Agreement.

               (d)      Compliance With Loan Documents.     Each Guarantor shall
comply with all covenants set forth in the Credit Agreement and any other
Transaction Document applicable to it.

     7.      SUBROGATION.     Each Guarantor agrees that it will not exercise
any rights which it may have acquired by way of subrogation under this Guaranty
Agreement, by any payment made hereunder or otherwise, or accept any payment on
account of such subrogation rights, or any rights of reimbursement or indemnity
or any rights or recourse to any security for the obligations under the Credit
Agreement or this Guaranty Agreement unless and until all of the obligations,
undertakings or conditions to be performed or observed by the Borrower pursuant
to the Transaction Documents at the time of any Guarantor's exercise of any such
right shall have been performed, observed or paid in full. For a period of one
year after the payment in full of the Guaranteed Obligations, each Guarantor
hereby waives (x) all rights of subrogation which it may at any time otherwise
have as a result of this Guaranty Agreement (whether, statutory or otherwise) to
the claims of the Administrative Agent, the Lenders and the Issuing Bank against
the Borrower or any other guarantor of the Guaranteed Obligations ( Borrower and
such

4

other guarantors are each herein referred to as an “Other Party”) and all
contractual, statutory or common law rights of reimbursement, contribution or
indemnity from any Other Party which it may at any time otherwise have as a
result of this Guaranty Agreement; and (y) any right to enforce any other remedy
which the Administrative Agent, the Lenders and the Issuing Bank now have or may
hereafter have against any Other Party, any endorser or any other guarantor of
all or any part of the Guaranteed Obligations.

     8.      CONTRIBUTION.     The Guarantors collectively desire to allocate
among themselves in a fair and equitable manner, their obligations arising under
this Guaranty Agreement. Accordingly, in the event any payment or distribution
is made by a Guarantor under this Guaranty Agreement (a “Funding Guarantor”)
that exceeds its Fair Share (as defined below), that Funding Guarantor shall,
subject to paragraph 6 hereof, be entitled to a contribution from each of the
other Guarantors in the amount of such other Guarantor's Fair Share Shortfall
(as defined below), with the result that all such contributions will cause each
Guarantor's Aggregate Payments (as defined below) to equal its Fair Share. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors, multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty Agreement in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Amount” means, with
respect to a Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under this Guaranty Agreement
determined in accordance with the provisions hereof (including, without
limitation, the limitations on such obligations contained in paragraph 1
hereof); provided that, solely for purposes of calculating the “Adjusted Maximum
Amount” with respect to any Guarantor for purposes of this paragraph 8 the
assets or liabilities arising by virtue of any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Contributing Guarantor in respect of this
Guaranty Agreement (including, without limitation, in respect of this paragraph
8). The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Guarantor. The allocation among Guarantors of their obligations as set
forth in this paragraph 8 shall not be construed in any way to limit the
liability of any Guarantor hereunder.

        9.      REINSTATEMENT OF GUARANTY AGREEMENT. This Guaranty Agreement
shall continue to be effective, or be reinstated, as the case may be, if and to
the extent at any time payment, in whole or in part, of any of the sums due to
the Administrative Agent, any Lender or the Issuing Bank for principal, premium,
if any, or interest on the obligations under any Transaction Document or any of
the other Guaranteed Obligations is rescinded or must otherwise be restored or
returned by such entity upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to the Borrower, any Guarantor or any
substantial part of their respective properties, or otherwise, all as though
such payments had not been made. If an event permitting the acceleration of the
maturity of the principal due under any Transaction Document shall at any time
have occurred and be continuing and such acceleration shall at such time be
prevented or the right of the Administrative Agent, any Lender or the Issuing
Bank to receive any payment under the applicable Transaction Document shall at
such time be delayed or otherwise affected by reason of the pendency against the
Borrower of a case or proceeding under a bankruptcy or insolvency law, each
Guarantor agrees that, for purposes of this Guaranty Agreement and its
obligations hereunder, the maturity of such principal amount shall be deemed to
have been accelerated with the same effect as if the Administrative Agent, the
Lenders or the Issuing

5

Bank had accelerated the same in accordance with the terms of the applicable
Transaction Documents, and any Guarantor shall forthwith pay such accelerated
principal amount, accrued interest and premium, if any, thereon and any other
amounts guaranteed hereunder.

        10.      PAYMENTS.     Each Guarantor hereby, jointly and severally,
guarantees that the Borrower shall pay the Guaranteed Obligations to the
Administrative Agent in lawful currency of the United States of America and in
immediately available funds, at the times and places provided in, and otherwise
strictly in accordance with the terms and provisions of, the Credit Agreement or
other applicable Transaction Documents (regardless of any law, regulation or
decree now or hereafter in effect which might in any manner affect the
Guaranteed Obligations, or the rights of any such entity with respect thereto as
against the Borrower, or cause or permit to be invoked any alteration in the
time, amount or manner of payment by the Borrower of any or all of the
Guaranteed Obligations), without set-off or counterclaim and free and clear of,
and without reduction for or on account of, any present or future income, stamp
or other taxes, levies, imposts, duties, charges, fees, deductions, withholdings
now or hereafter imposed, levied, collected, withheld or assessed by any country
(or by any political subdivision or taxing authority thereof or therein)
excluding income and franchise taxes of the United States of America or any
political subdivision, state or taxing authority thereof or therein (including
Puerto Rico) such non-excluded taxes being called “Foreign Taxes”). If any
Foreign Taxes are required to be withheld from any amount payable to the
Administrative Agent, any Lender or the Issuing Bank under this Guaranty
Agreement, under the Credit Agreement or any other Transaction Document, the
amounts so payable to such holder shall be increased to the extent necessary to
yield to such entity (after payment of all Foreign Taxes) interest or any such
other amounts at the rates or in the amounts specified in the applicable
Transaction Document. In the event any payment is made by a Guarantor under this
Guaranty Agreement, then such Guarantor shall, subject to paragraph 6 hereof, be
subrogated to the rights then held by the Administrative Agent, the Issuing Bank
and the Lenders with respect to the Guaranteed Obligations to the extent to
which the Guaranteed Obligations was discharged by such Guarantor. All payments
received by the Administrative Agent under this Guaranty Agreement shall be
allocated pro rata among the Lenders in accordance with the Lenders'; Applicable
Percentages unless the Intercreditor Agreement directs that the proceeds shall
be distributed in another manner.

        11.      RANK OF GUARANTY AGREEMENT. Each Guarantor agrees that its
obligations under this Guaranty Agreement shall rank at least pari passu with
all other unsecured senior obligations of such Guarantor now or hereafter
existing.

        12.      REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.
EachGuarantor represents and warrants to the Administrative Agent the Issuing
Bank and each Lender as follows:

               (a)     Existence.     It: (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, and (iv) has the corporate power and
authority to execute, deliver and perform its obligations under this Guaranty
Agreement and the Intercreditor Agreement.

               (b)     Authorization.      Its execution, delivery and
performance of this Guaranty Agreement and the Intercreditor Agreement (i) have
been duly authorized by all requisite corporate action and (ii) will not (A)
violate (1) any provision of any law, statute, rule or regulation to which it is
subject or of its certificate of incorporation or other constituent documents or
by-laws, (2) any order of any

6

Applicable Governmental Authority or (3) any provision of any Material
indenture, agreement or other instrument to which it is a party or by which it
or any of its property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) result
in the creation or imposition of any Lien upon any of its property or assets.

              (c)     Enforceability.      This Guaranty Agreement constitutes,
and when entered into, the Intercreditor Agreement will constitute, its legal,
valid and binding obligation enforceable against it in accordance with their
respective terms, as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

              (d)     No Consents.      No action, consent or approval of,
registration or filing with or other action by any Applicable Governmental
Authority is or will be required in connection with its execution, delivery or
performance of this Guaranty Agreement or the Intercreditor Agreement.

              (e)     Credit Agreement Representations.      All representations
and warranties in the Credit Agreement relating to it are true and correct as of
the date hereof and are restated herein with the same force and effect as if
such representations and warranties had been made on and as of such date except
to the extent that such representations and warranties relate specifically to
another date.

              (f)      Information.     It has adequate means to obtain from the
Borrower on a continuing basis information concerning the financial condition
and assets of the Borrower and it is not relying upon the Administrative Agent,
the Issuing Bank or any Lender to provide (and neither the Administrative Agent,
the Issuing Bank nor any Lender shall have any duty to provide) any such
information to it either now or in the future.

              (g)      Benefit.     The Borrower provides the Guarantors
financing from time to time and some of the funds used by the Borrower to
provide such financing have been and will hereafter be borrowed by the Borrower
under the Credit Agreement. As a result, the value of the consideration received
and to be received by each Guarantor as a result of the Borrower and the Lenders
entering into the Credit Agreement and each Guarantor’s executing and delivering
this Guaranty Agreement (in light of, among other things, the contribution
provisions of paragraph 8 hereof) is reasonably worth at least as much as the
liability and obligation of each Guarantor hereunder, and such liability and
obligation and the Credit Agreement have benefited and may reasonably be
expected to benefit each Guarantor directly or indirectly.

               (h)      Solvency. Each Guarantor both individually and on a
consolidated basis: (i) owns and will own assets (included in such assets the
rights of contribution set forth in paragraph 8 hereof) the fair saleable value
of which are (A) greater than the total amount of its liabilities (including
contingent liabilities) and (B) greater than the amount that will be required to
pay probable liabilities of then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (ii) has capital that is not unreasonably small in
relation to its business as presently conducted; and (iii) does not intend to
incur and does not believe that it will incur debts beyond its ability to pay
such debts as they become due.

        13.      SETOFF. If an Event of Default shall have occurred and be
continuing each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the any


7

Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty Agreement, irrespective of whether or not
such Lender shall have made any demand under this Guaranty Agreement and
although such obligations may be unmatured. The rights of each Lender under this
paragraph are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

        14.      SUBORDINATED INDEBTEDNESS.      In addition and not in
limitation of paragraph 6 hereof, each Guarantor agrees as follows:

               (a)      Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment in full of all Guaranteed Obligations as herein
provided. The Subordinated Indebtedness shall not be payable, and no payment of
principal, interest or other amounts on account thereof, and no property or
guarantee of any nature to secure or pay the Subordinated Indebtedness shall be
made or given, directly or indirectly by or on behalf of any Other Party (as
defined in paragraph 7 above) or received, accepted, retained or applied by any
Guarantor unless and until the Guaranteed Obligations shall have been paid in
full in cash for one year; except that prior to receipt of a notice from the
Administrative Agent under this paragraph (which may be given at any time an
Event of Default exists), a Guarantor shall have the right to receive payments
on the Subordinated Indebtedness made in the ordinary course of business. After
receipt of the notice from the Administrative Agent delivered under the
preceding sentence, no payments of principal or interest or any other amounts
may be made or given, directly or indirectly, by or on behalf of any Other Party
or received, accepted, retained or applied by any Guarantor unless and until the
Guaranteed Obligations shall have been paid in full in cash for one year. If any
sums shall be paid to a Guarantor by any Other Party or any other Person on
account of the Subordinated Indebtedness when such payment is not permitted
hereunder, such sums shall be held in trust by such Guarantor for the benefit of
the Administrative Agent, the Issuing Bank and the Lenders and shall forthwith
be paid to the Administrative Agent without affecting the liability of any
Guarantor under this Guaranty Agreement and may be applied by the Administrative
Agent against the Guaranteed Obligations in accordance with the Credit
Agreement. Upon the request of the Administrative Agent, a Guarantor shall
execute, deliver, and endorse to the Administrative Agent such documentation as
the Administrative Agent may request to perfect, preserve, and enforce its
rights hereunder. For purposes of this Guaranty Agreement and with respect to a
Guarantor, the term “Subordinated Indebtedness” means, with respect to any
Guarantor, all indebtedness, liabilities, and obligations of any Other Party to
such Guarantor, whether such indebtedness, liabilities, and obligations now
exist or are hereafter incurred or arise, or are direct, indirect, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such indebtedness, liabilities, or obligations are evidenced by a
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such indebtedness, obligations, or liabilities may, at
their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by such Guarantor.

               (b) Each Guarantor agrees that any and all Liens (including any
judgment liens), upon any Other Party’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Other Party’s assets securing payment of the Guaranteed
Obligations or any part thereof, regardless of whether such Liens in favor of a
Guarantor, the Administrative Agent, the Issuing Bank or any Lender presently
exist or are hereafter created or attached. Without the prior written consent of
the Administrative Agent and otherwise subject to the restrictions set forth in
paragraph 7 hereof when an Event of Default exists, no Guarantor shall (i) file
suit against any Other Party or exercise or enforce any other creditor’s right
it may have against any Other Party, or (ii) foreclose, repossess, sequester, or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation,

8

bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any obligations of any Other Party to such Guarantor or any Liens held by such
Guarantor on assets of any Other Party.

               (c) In the event of any receivership, bankruptcy, reorganization
rearrangement, debtor’s relief, or other insolvency proceeding involving any
Other Party as debtor, the Administrative Agent shall have the right to prove
and vote any claim under the Subordinated Indebtedness and to receive directly
from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Guaranteed Obligations has been paid in full in cash. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Obligations in accordance with the Credit Agreement.

        15.      NOTICES.     Unless otherwise specifically provided herein, all
notices consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof shall be in writing,
and any such communication shall become effective when received, addressed in
the following manner: (a) if to any Guarantor, in care of the Borrower in
accordance with the notice provisions in the Credit Agreement or (b) if to any
Lender or the Issuing Bank, to the respective address set forth in the notice
provisions of the Credit Agreement, with a copy to the Administrative Agent; or
(c) if to the Administrative Agent, to the respective address set forth in the
notice provisions of the Credit Agreement; provided, however, that any such
addressee may change its address for communications by notice given as aforesaid
to the other parties hereto.

     16.      CONSTRUCTION.     The section and subsection headings in this
Guaranty Agreement are for convenience of reference only and shall neither be
deemed to be a part of this Guaranty Agreement nor modify, define, expand or
limit any of the terms or provisions hereof. All references herein to numbered
sections or paragraphs, unless otherwise indicated, are to sections and
paragraphs of this Guaranty Agreement. Words and definitions in the singular
shall be read and construed as though in the plural and vice versa, and words in
the masculine, neuter or feminine gender shall be read and construed as though
in either of the other genders where the context so requires.

        17.      SEVERABILITY.     If any provision of this Guaranty Agreement,
or the application thereof to any Person or circumstances, shall, for any reason
or to any extent, be invalid or unenforceable, such invalidity or
unenforceability shall not in any manner affect or render invalid or
unenforceable the remainder of this Guaranty Agreement, and the application of
that provision to other persons or circumstances shall not be affected but,
rather, shall be enforced to the extent permitted by applicable law.

        18.      STATUTE OF LIMITATIONS.     To the extent permitted by law, any
acknowledgment or new promise, whether by payment of principal or interest or
otherwise and whether by the Borrower or others (including any Guarantor), with
respect to any of the Guaranteed Obligations shall, if the statute of
limitations in favor of any Guarantor against the Administrative Agent, the
Issuing Bank or any Lender shall have commenced to run, toll the running of such
statute of limitations and, if the period of such statute of limitations shall
have expired, prevent the operation of such statute of limitations.

        19.      FEES.     The Guarantors shall, jointly and severally, pay on
demand all reasonable attorneys’ fees and all other reasonable costs and
expenses incurred by the Administrative Agent, the Issuing Bank and the Lenders
in connection with the administration, enforcement, or collection of this
Guaranty Agreement.

        20.      SUCCESSORS.     The terms and provisions of this Guaranty
Agreement shall be binding upon and inure to the benefit of each Guarantor, the
Administrative Agent, the Lenders and the Issuing Bank from time to time and
their respective permitted successors, transferees and assigns.

9

        21.      ENTIRE AGREEMENT; AMENDMENT; RELEASE.     THIS GUARANTY
AGREEMENT CONSTITUTES A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.03(a) OF THE
TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENTS THE ENTIRE CONTRACT AMONG THE
PARTIES RELATIVE TO THE SUBJECT MATTER HEREOF AND THEREOF. ANY PREVIOUS
AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF IS
SUPERSEDED BY THIS GUARANTY AGREEMENT. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES. NOTHING IN THIS GUARANTY AGREEMENT, EXPRESSED OR IMPLIED,
IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS GUARANTY
AGREEMENT. THIS GUARANTY AGREEMENT IS INTENDED BY EACH GUARANTOR, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY AGREEMENT, AND NO COURSE OF DEALING
AMONG ANY GUARANTOR, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE LENDERS,
NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT. No amendment of or supplement to this
Guaranty Agreement, or waiver or modification of, or consent under, the terms
hereof shall be effective unless in writing and signed by the Guarantors, the
Administrative Agent and the Required Lenders; except that without the agreement
of the Guarantors, the Administrative Agent or any Lender, any Material
Restricted Subsidiary may be added hereto as a “Guarantor” by its execution and
delivery of a Subsidiary Joinder Agreement. Notwithstanding the foregoing, no
Guarantor shall be released from its obligations under this Guaranty Agreement
without the prior written consent of all the Lenders, except that the
Administrative Agent may, without the consent or agreement of any Lender,
release a Guarantor if such Guarantor or its assets have been sold to a third
party not affiliated with the Borrower or any other Guarantor in a transaction
permitted by Section 5.11 of the Credit Agreement.

        22.      TERM OF GUARANTY AGREEMENT.     Subject to the release
provisions of paragraph 21, this Guaranty Agreement and all guarantees,
covenants and agreements of the Guarantors contained herein shall continue in
full force and effect and shall not be discharged until such time as all of the
Guaranteed Obligations shall be paid or otherwise discharged in full and all
commitments of the Lenders and the Issuing Bank under any Transaction Document
terminated.

        23.      SURVIVAL.     All warranties, representations and covenants
made by the Guarantors herein or in any certificate or other instrument
delivered by such Guarantors on their behalf under this Guaranty Agreement shall
be considered to have been relied upon by the Administrative Agent, the Lenders
and the Issuing Bank and shall survive the execution and delivery of this
Guaranty Agreement, regardless of any investigation made by, or on behalf of,
the Administrative Agent, the Lender or the Issuing Bank.

        24.      FURTHER ASSURANCES.     Each Guarantor hereby agrees to execute
and deliver all such instruments and take all such action as the Administrative
Agent may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.

        25.      EXERCISE OF REMEDIES.     Each Guarantor agrees that the
Administrative Agent, the Issuing Bank and the Lenders may exercise any and all
rights granted to any of them under the Credit Agreement without affecting the
validity or enforceability of this Guaranty Agreement.

        26.      GOVERNING LAW.     THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS.

10

        27.      WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

        28.      NO WAIVER.     No failure on the part of the Administrative
Agent, the Issuing Bank or any Lender to exercise, and no delay in exercising,
any right, power, or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

        29.      RELIANCE.     Each Guarantor recognizes that the Administrative
Agent, the Issuing Bank and the Lenders are relying upon this Guaranty Agreement
and the undertakings of each Guarantor hereunder in making extensions of credit
to the Borrower under the Credit Agreement and further recognizes that the
execution and delivery of this Guaranty Agreement is a material inducement to
the Administrative Agent, the Issuing Bank and the Lenders in entering into the
Credit Agreement and continuing to extend credit thereunder. Each Guarantor
hereby acknowledges that there are no conditions to the full effectiveness of
this Guaranty Agreement.

     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be
duly executed and delivered as of the 29th day of June 2001.



                                       GUARANTORS:

                                       LENNOX INDUSTRIES INC.
                                       SERVICE EXPERTS INC.
                                       ARMSTRONG AIR CONDITIONING INC.
                                       EXCEL COMFORT SYSTEMS INC.


                                       By:
                                          ______________________________________
                                       Name:
                                          ______________________________________
                                           Authorized officer for each Guarantor


11

EXHIBIT E

SUBSIDIARY JOINDER AGREEMENT

        This SUBSIDIARY JOINDER AGREEMENT (the “Agreement”) dated as of _______
__, 200_ is executed by the undersigned (“Debtor”) for the benefit of THE CHASE
MANHATTAN BANK in its capacity as administrative agent for the Lenders party to
the hereafter identified Credit Agreement (in such capacity herein, the
“Administrative Agent”) and for the benefit of such Lenders in connection with
that certain 364 Day Revolving Credit Facility Agreement dated as of January 25,
2001, among the Administrative Agent, Lennox International Inc. (the
“Borrower”), and the Lenders party thereto (as modified, the “Credit Agreement”,
and capitalized terms not otherwise defined herein being used herein as defined
in the Credit Agreement).

        The Debtor is a newly formed or newly acquired Material Restricted
Subsidiary or, as a result of a change in assets, has become a Material
Restricted Subsidiary and is required to execute this Subsidiary Joinder
Agreement pursuant to the Credit Agreement.

        NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Debtor hereby agrees as follows:

        1. The Debtor hereby assumes all the obligations of a “Guarantor” under
the Subsidiary Guaranty (“Guaranty”) and agrees that it is a “Guarantor” and
bound as a “Guarantor” under the terms of the Guaranty as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Debtor
irrevocably and unconditionally guarantees to the Administrative Agent, the
Issuing Bank and the Lenders the full and prompt payment and performance of the
Guaranteed Obligations (as defined in the Guaranty) upon the terms and
conditions set forth in the Guaranty.

        2. This Agreement shall be deemed to be part of, and a modification to,
the Guaranty and shall be governed by all the terms and provisions of the Credit
Agreement and the Guaranty, which terms are incorporated herein by reference,
are ratified and confirmed and shall continue in full force and effect as valid
and binding agreements of Debtor enforceable against Debtor. The Debtor hereby
waives notice of the Administrative Agent’s, the Issuing Bank’s or any Lender’s
acceptance of this Agreement.

        IN WITNESS WHEREOF, the Debtor has executed this Agreement as of the day
and year first written above.


                                       DEBTOR:

                                       -----------------------------------------

                                       By:
                                          --------------------------------------
                                          Name:
                                               ---------------------------------
                                          Title:
                                               ---------------------------------





                                                          SCHEDULE 1.01

                                                   Existing Letters of Credit


                                                              Date of                            Renewal            Non-renewal
LC Number         Amount                Beneficiary         Last Renewal      Expiration          Terms            Notice (days)
---------         ------                -----------         ------------      ----------     --------------        -------------

D 425 736      $   750,000.00               CAN               1/1/01         12/31/01        continuous - 1             60
                                                                                                 yr.
                                         Lumberman's
D-210105       $16,000,000.00        Underwriting Alliance    1/31/01         12/31/01       continuous - 1             60
                                                                                                 yr.
D-212131       $ 2,714,000.00          ACE INA Insurance       4/2/01         12/31/01       continuous - 1             60
                                                                                                 yr.
D-212714       $   235,000.00           Magnetti Parelli      4/17/01         10/31/01           n/a                    n/a
               --------------
   Total       $19,699,000.00
               ==============



Solo Page SCHEDULE 3.05 LENNOX INTERNATIONAL INC. SUBSIDIARIES AS OF MAY 31,
2001 R = Restricted MR = Material Restricted UR = Unrestricted LOCATION OF
JURISDICTION SUBSTANTIAL RESTRICTED/ NAME OWNERSHIP OF INC. OPERATING ASSETS
UNRESTRICTED ---- --------- ------- ---------------- ------------ Lennox
Industries Inc. 100% Iowa United States MR SEE ANNEX A Heatcraft Inc 100%
Mississippi United States R LGL de Mexico, S.A. de C.V 1% Mexico Mexico UR
Lennox Participacoes Ltda 1% Brazil Brazil UR Frigo-Bohn do Brasil Ltda 99%
Brazil Brazil UR Heatcraft do Brazil Ltda 84.47% Brazil Brazil UR SIWA S.A 100%
Brazil Brazil UR LPAC Corp. 5% Delaware N/A R Livernois Engineering Co. 100%
Michigan United States R Heatcraft Advanced Techologies Inc. 100% Delaware
United States R Heatcraft Heat Transfer Inc. 100% Delaware United States R
Advanced Distributor Products LLC 100% Delaware United States R Heatcraft
Refrigeration Products LLC 100% Delaware United States R Armstrong Air
Conditioning Inc. 100% Ohio United States MR Jensen-Klich Supply Co. 100%
Nebraska United States R Armstrong Distributors Inc. 100% Delaware United States
R LPAC Corp. 5% Delaware N/A R Allied Air Enterprises Inc. 100% Delaware United
States R Heatcraft Technologies Inc. 100% Delaware United States R LGL Peru
S.A.C 10% Peru Peru UR LPAC Corp. 80% Delaware N/A R Strong LGL Columbia Ltda
50% Columbia Columbia UR Excel Comfort Systems Inc. 100% Delaware United States
MR National Air Systems, Inc. 100% California United States R Service Experts
Inc. 100% Delaware United States MR SEE ANNEX C Lennox Inc. 100% Canada Canada
UR Lennox Canada Inc. 100% Canada Canada UR SEE ANNEX B Lennox Global Ltd. 100%
Delaware United States UR SEE ANNEX D SCHEDULE 3.05 ANNEX A LENNOX INDUSTRIES
INC. SUBSIDIARIES LOCATION OF JURISDICTION SUBSTANTIAL RESTRICTED/ NAME
OWNERSHIP OF INC. OPERATING ASSETS UNRESTRICTED ---- --------- -------
---------------- ------------ Lennox Industries (Canada) Ltd. 100% Canada Canada
UR LHP Holdings Inc. 100% Delaware United States R Lennox Hearth Products Inc.
100% California United States R Marcomp Securite Cheminees International Ltee
100% Canada Canada UR SARL Cheminees Securite 100% France France UR Security
Chimneys UK Limited 100% UK UK UR Security USA 100% United States R The Earth
Stove, Inc. 100% Oregon United States R Products Acceptance Corporation 100%
Iowa N/A R Lennox Manufacturing Inc. 100% Delaware United States R Lennox
Finance Inc. 100% Canada Canada UR LPAC Corp. 10% Delaware N/A R SCHEDULE 3.05
ANNEX B LENNOX CANADA INC. SUBSIDIARIES The following are all in Canada, owned
100% by Lennox Canada Inc. and Unrestricted Subsidiaries: Bradley Air
Conditioning Limited Valley Refrigeration Limited Dearie Contracting Inc. Dearie
Martino Contractors Ltd. Foster Air Conditioning Limited Bryant Heating &
Cooling Co. Ltd. Byrant Newco Inc. Montwest Air Ltd. Fahrhall Mechanical
Contractors Limited Arpi’s Industries Canada Ltd. Arpi's Holdings Ltd. Advance
Mechanical Ltd. Welldone Plumbing, Heating & Air Conditioning SCHEDULE 3.05
ANNEX C SERVICE EXPERTS INC. SUBSIDIARIES The following are all in the United
States, owned 100% by Service Experts Inc. and Restricted Subsidiaries: A. Frank
Woods and Sons LLC – Virginia AC/DAC, L.L.C. – Tennessee Academy Air Service
Experts, Inc. – Tennessee Ainsley & Son Heating LLC – Ohio Air Conditioning and
Heating, LLC – Tennessee Air Engineers, Inc. – Florida Air Experts LLC – Georgia
Air Experts LLC – Ohio Air Systems of Florida, Inc. – Florida Aire-Tech LLC –
Ohio Airmaster Heating & Air Conditioning LLC – Michigan Allbritten Plumbing,
Heating and Air Conditioning Service, Inc. – Tennessee Alliance Mechanical
Heating & Air Conditioning, Inc. – California Andros Refrigeration LLC – Arizona
Andy Lewis Heating & Air Conditioning LLC – North Carolina Andy Lewis Heating &
Air Conditioning, Inc. – Georgia Arrow Heating & Air Conditioning, Inc. –
Wisconsin Artic Aire of Chico, Inc. – California Atlantic Air Conditioning and
Heating LLC – Maryland Atmostemp LLC – New Jersey Austin Brothers, Inc. –
Tennessee Barlow Heating and Air Conditioning LLC – Delaware Bartels Heating &
Air Conditioning LLC – Colorado Becht Heating & Cooling LLC – Delaware Ben Peer
Heating LLC – New York Berkshire Air Conditioning LLC – Tennessee Berkshire
Heating & Cooling LLC – Delaware (to merge out on 6/23/01) Blue Springs Heating
& Air Conditioning LLC – Missouri Broad Ripple Heating & Air Conditioning Inc. –
Indiana Burnsville Heating & Air Conditioning LLC – Minnesota C. Iapaluccio
Company LLC – Delaware C. Woods Company LLC – Delaware Calverley Air
Conditioning & Heating LLC – Delaware Chanin Air LLC – Florida Chief/Bauer
Heating & Air Conditioning LLC – Delaware Claire’s Air Conditioning and
Refrigeration, Inc. – Tennessee Climate Control LLC – Alabama Climate Design
Systems LLC – Tennessee Climate Masters Service LLC – Colorado Coastal Air
Conditioning Service LLC – Georgia Comfort Masters Heating & Cooling LLC –
Delaware Comfort Tech Cooling & Heating LLC – Tennessee Comfortech, Inc. –
Tennessee Contractor Success Group, Inc. – Missouri – Merged out? Controlled
Comfort LLC – Nebraska Cook Heating & Air Conditioning LLC – Michigan Cook
Heating and Air Conditioning LLC – Delaware Cool Breeze LLC – Ohio

1

SERVICE EXPERTS INC. SUBSIDIARIES - CONT'D Cool Power LLC – New York D.A.
Bennett LLC – New York Dan Jacobs Heating & Cooling LLC – Pennsylvania Davis the
Plumber LLC – New Mexico Dial One Raymond Plumbing, Heating & Cooling, Inc. –
Tennessee DiMarco Mechanical LLC – Ohio Dodge Heating & Air Conditioning LLC –
Georgia Doler Plumbing & Heating LLC – Delaware Economy Heating & Air
Conditioning LLC – Pennsylvania Edison Heating and Cooling LLC – New Jersey
Epperson LLC – South Carolina Eveready LLC – Virginia Falso Service Experts LLC
– New York Fras-Air Contracting LLC – New Jersey Freschi Air Systems, Inc. –
Tennessee Frosty Mechanical Contractors LLC – Delaware – to become Service
Experts of the Berkshires LLC Future Acquisition Sub, Inc. – Tennessee Gables
Air Conditioning LLC – Florida General Conditioning LLC – New Jersey General
Conditioning Plumbing, Inc. – New Jersey Getzschman Heating & Sheet Metal
Contractors LLC – Nebraska Golden Seal Heating & Air Conditioning LLC – Delaware
Gordon's Specialty Company LLC – Oklahoma Gray Refrigeration LLC – Delaware
Greenwood Heating & A/C LLC – Washington Gregory's Plumbing Co. LLC – Oklahoma
H.S. Stevenson & Sons LLC – Ohio Holmes Sales & Service LLC – Iowa Industrial
Building Services, Inc. – Florida International Service Leadership Inc. –
Delaware Jack Nelson Co. LLC – Oklahoma Jansen Heating and Air Conditioning LLC
– Delaware Jebco Heating & Air Conditioning LLC – Colorado JM Mechanical LLC –
Delaware John P. Timmerman Co. LLC – Ohio K & S Heating, Air Conditioning &
Plumbing LLC – Minnesota Kiko Heating & Air Conditioning LLC – Ohio Klawinski
LLC – Delaware Knochelmann Plumbing, Heating & Air LLC – Kentucky Kozon LLC –
Tennessee Kruger's Heating & Air Conditioning LLC – Delaware Lake Arbor Heating
LLC – Colorado Lee Voisard Plumbing & Heating LLC – Ohio Local Furnace LLC –
Colorado – to become Service Experts of Fort Collins LLC Marco Cooling and
Refrigeration LLC – Florida Mathews Heating & Air Conditioning LLC – Tennessee
Matz Heating & Air Conditioning LLC – New York McPhee Service Experts, Inc. –
Colorado Midland Heating and Air Conditioning LLC – South Carolina Miller
Refrigeration, A/C, & Htg. Co. – North Carolina National Air Systems, Inc. –
California Neal Harris Heating, Air Conditioning & Plumbing LLC – Missouri
Norrell Heating and Air Conditioning LLC – Alabama Pardee Refrigeration LLC –
South Carolina

2

SERVICE EXPERTS INC. SUBSIDIARIES - CONT'D Parker-Pearce Service Experts LLC –
Maryland Parrott Mechanical, Inc. – Idaho Peachtree Service Experts LLC –
Georgia Peitz Heating and Cooling LLC – South Dakota PTM Enterprises LLC –
Georgia R&M Climate Control LLC – Tennessee Roland J. Down LLC – New York Rolf
Griffin Heating & Air Conditioning LLC – Delaware Russell Mechanical LLC –
Delaware Ryan Heating LLC – Missouri S & W Air Conditioning LLC – Tennessee San
Antonio Air Conditioning LLC – Delaware Sanders Indoor Comfort LLC – South
Carolina Sanders Service Experts, Inc. – Tennessee Sedgwick Heating & Air
Conditioning LLC – Minnesota SEI Management Company, LLC – Tennessee SEIIN GP,
Inc. – Indiana SEITN GP, Inc. – Tennessee Service Experts DFW LLC – Tennessee
Service Experts LLC – Florida Service Experts of Arkansas LLC – Arkansas Service
Experts of Clearwater, Inc. – Tennessee Service Experts of Denver LLC – Colorado
Service Experts of Imperial Valley, Inc. – California Service Experts of
Indiana, L.P. – Tennessee Service Experts of Indianapolis, Inc. – Indiana
Service Experts of Northeast Louisiana LLC – Louisiana Service Experts of
Northwest Louisiana LLC – Louisiana Service Experts of Palm Springs, Inc. –
California Service Experts of the Triangle LLC – North Carolina Service Experts
of Salt Lake City LLC – Tennessee Service Experts of the Bay Area, Inc. –
California Service Experts of Utah LLC – Delaware Service Experts of Washington
LLC – Delaware Service Experts Services, LLC – Tennessee Service Now, Inc. –
California Shumate Mechanical LLC – Georgia Steel City Heating & Air LLC –
Alabama Strand Brothers LLC – Tennessee Strogen's HVAC LLC – New Hampshire
Sunbeam Service Experts LLC – New York Sylvester's Corp. – Indiana Sylvester's,
L.P. – Tennessee Teays Valley Heating and Cooling LLC – West Virginia The
McElroy Service Company LLC – Nebraska TML LLC – Idaho Total Comfort Specialists
– California Triton Mechanical LLC – New York Valentine Heating & Air
Conditioning LLC – Georgia Venture International, Inc. – Tennessee Vogt Heating
& Air Conditioning LLC – Minnesota Wangsgaard A-Plus, Inc. – Utah Wesley G. Wood
LLC – Pennsylvania

3

SCHEDULE 3.05 ANNEX D LENNOX GLOBAL LTD. SUBSIDIARIES ALL LENNOX GLOBAL
SUBSIDIARIES ARE UNRESTRICTED SUBSIDIARIES LOCATION OF SUBSTANTIAL NAME
OWNERSHIP JURISDICTION OF INC. OPERATING ASSETS ---- ---------
-------------------- ------------------------ LGL Asia-Pacific Pte. Ltd. 100%
Rep. of Singapore Singapore Lennox Global (Wuxi) Co. Ltd. 100% China LGL Europe
Holding Co. 100% Delaware N/A SEE ATTACHED ANNEX E UK Industries Inc. 100%
Delaware N/A LGL de Mexico, S.A. de C.V 99% Mexico Mexico Lennox Participacoes
Ltda 99% Brazil Brazil Frigo-Bohn do Brasil Ltda 1% Brazil Brazil Strong LGL
Dominicana, S.A 100% Dominican Republic Dominican Republic Strong LGL Colombia
Ltda 50% Colombia Columbia LGL Belgium S.P.R.L .4% Belgium Belgium LGL
(Thailand) Ltd. 100% Thailand Thailand LGL Peru S.A.C 90% Peru Peru LGL
Australia (US) Inc. 100% Delaware Delaware SEE ATTACHED ANNEX F SCHEDULE 3.05
ANNEX E LGL EUROPE HOLDING CO. SUBSIDIARIES (ALL UNRESTRICTED SUBSIDIARIES)
LOCATION OF SUBSTANTIAL NAME OWNERSHIP JURISDICTION OF INC. OPERATING ASSETS
---- --------- -------------------- ------------------------ LGL Holland B.V
100% Holland Holland Friga-Coil S.R.O 50% Czech Republic Czech Republic Ets.
Brancher S.A 70% France France Frinotec S.A 99.68% France France LGL France S.A
100% France France Herac Ltd. 100% United Kingdom N/A SCI Groupe Brancher 100%
France France Hyfra Ind. GmbH 0.1% Germany Germany LGL Germany GmbH 100% Germany
Germany Friga-Bohn Warmeaustauscher GmbH 100% Germany Germany Hyfra Ind. GmbH
99.9% Germany Germany Lennox Deutschland GmbH 100% Germany Germany Lennox Global
Spain S.L 100% Spain Spain Lennox Refrigeration Spain S A. 90.1% Spain Spain
Aldo Marine 70% Spain Spain Lennox Espana, S.A 100% Spain Spain Redi sur
Andalucia 70% Spain Spain LGL Refrigeration Italia s.r.l 80% Italy Italy LGL
Polska Spzoo 100% Poland Poland LGL Belgium S.P.R.L 99.6% Belgium Belgium Lennox
Benelux B.V 100% Netherlands Netherlands Lennox Benelux N.V 100% Belgium Belgium
HCF Lennox Limited 100% United Kingdom United Kingdom Lennox Industries (UK)
100% United Kingdom United Kingdom Environheat Limited 100% United Kingdom N/A
Lennox Janka a.s 100% Czech Republic Czech Republic Friga Coil s.r.o 50% Czech
Republic Czech Republic Janka Slovensko, s.r.o 100% Slovak Republic Slovak
Republic SCHEDULE 3.05 ANNEX F LGL AUSTRALIA (US) INC. SUBSIDIARIES (ALL
UNRESTRICTED SUBSIDIARIES, EXCEPT AS NOTED) LOCATION OF SUBSTANTIAL NAME
OWNERSHIP JURISDICTION OF INC. OPERATING ASSETS ---- ---------
-------------------- ---------------- LGL Co Pty Ltd 100% Australia Australia
LGL Australia Investment Pty Ltd 100% Australia Australia LGL Australia Finance
Pty Ltd 10% Australia Australia LGL Australia Finance Pty Ltd 90% Australia
Australia LGL Australia Holdings Pty Ltd 100% Australia Australia Lennox
Australia Pty. Ltd. 100% Australia Australia LGL (Australia) Pty Ltd 100%
Australia Australia LGL Refrigeration Pry. Ltd 100% Australia Australia James N
Kirby Pty Ltd* 100% Australia Australia Kirby Refrigeration Pty. Ltd (Albury)
75% Australia Australia Kirby Refrigeration Pty. Ltd (Sunshine Coast) 75%
Australia Australia Kirby Refrigeration Pty. Ltd (Gold Coast) 75% Australia
Australia Kirby Refrigeration Pty. Ltd (Tasmania) 75% Australia Australia Kirby
Refrigeration Pty. Ltd (Hobart) 100% Australia Australia Refrigeration & Heating
Wholesale Pty Ltd (Vid) 100% Australia Australia Refrigeration & Heating
Wholesale Pty Ltd (SA) 100% Australia Australia R&H Wholesale Pty Ltd 100%
Australia Australia Kirby Refrigeration Pty. Ltd.(NT) 75% Australia Australia
Kirby Tubes & Contract Coils Pty Ltd 100% Australia Australia Kirby Sheet Metal
Pty Ltd 100% Australia Australia Kirby Central Warehouse Pty. Ltd. 100%
Australia Australia J.N.K. Pty Limited 100% Australia Australia P.R.L. Pty
Limited 100% Australia Australia Kirby USA Inc. 100% North Carolina United
States** JNK Draughting Pty Limited 100% Australia Australia P.R.L Sales Pty
Limited 100% Australia Australia Air Safe Pty Limited 100% Australia Australia
James N. Kirby Limited (NZ) 100% New Zealand New Zealand *Stock is pledged to
seller of company to secure a portion of the purchase price and other
obligations incurred in connection with the acquisition **Restricted SCHEDULE
3.05A MATERIAL RESTRICTED SUBSIDIARY CAPITALIZATION Common Preferred Stock Par
Preferred Stock Par Issued and Common Stock Value Stock Value Outstanding
Authorized (per share) Authorized (per share) Capital Stock ----------
----------- ---------- ----------- ------------- Armstrong Air 2,000 $1.00 N/A
N/A 1,030 shares Conditioning Inc. Excel Comfort Systems Inc. 1,000 $1.00 N/A
N/A 1,000 shares Lennox Industries Inc. 1,500,000 $1.00 99,253 $10.00 994,394
shares of common stock Service Experts Inc. 1,000 $0.01 N/A N/A 1,000 shares
SCHEDULE 3.06 FINANCIAL STATEMENTS

        1. Audited consolidated and consolidating financial statements for the
Borrower and its Subsidiaries for the fiscal years ended December 31, 1997
through December 31, 2000.

        2. Unaudited quarterly consolidated and consolidating financial
statements for the Borrower and its Subsidiaries for the period ended March 31,
2001.


                                  SCHEDULE 3.13

                            LENNOX INTERNATIONAL INC.
                           AND RESTRICTED SUBSIDIARIES
                               INDEBTEDNESS AS OF
                         May 26, 2001 (except as noted)

A.   LENNOX INTERNATIONAL INC.


(1)  Note  Purchase  Agreement  dated as of December 1, 1993         $88,889,000
     among Lennox  International  Inc.  and the  Noteholders
     identified at the end thereof, pursuant to which Lennox
     International   Inc.   delivered   its   6.73%   Senior
     Promissory Notes due 2008

(2)  Note  Purchase  Agreement  dated  as  of  July  6, 1995          20,000,000
     between   Lennox   International   Inc.   and  Teachers
     Insurance and Annuity Association of America,  pursuant
     to which Lennox  International Inc. delivered its 7.06%
     Senior Promissory Notes due 2005.

(3)  Guaranty   dated   September  19,  1995   from   Lennox             475,000
     International  Inc.  to First  Bank of  Natchitoches  &
     Trust   Company   and   Regions   Bank   of   Louisiana
     guaranteeing  50% of debt of  Alliance  Compressors  to
     such Banks under a Promissory  Note dated September 19,
     1995.

(4)  Guaranty of 50% of amounts due from Alliance Compressors            176,762
     under a master  Equipment  Lease  Agreement dated March
     28, 1995 with NationsBanc Leasing Corporation

(5)  Note  Purchase  Agreement  dated  as  of April 3,  1998,
     between Lennox  International  Inc. and the Noteholders
     identified   therein,    pursuant   to   which   Lennox
     International Inc. delivered its:

               6.56% Senior Notes due April 3, 2005                   25,000,000
               6.75% Senior Notes due April 3, 2008                   50,000,000

(6)  Revolving Credit Facility Agreement dated as of July 29,        240,000,000
     1999

(7)  Revolving Credit Facility Agreement dated as of January         115,700,000
     25, 2000

(8)  Master  Shelf  Agreement  dated as of October 15,  1999
     between  Lennox   International   Inc.  and  Prudential
     Insurance Company of America,  pursuant to which Lennox
     International Inc. delivered its:

               7.75% Senior Notes due August 25, 2005                 25,000,000
               8.00% Senior Notes due June 1, 2010                    35,000,000

(9)  Promissory   Note  dated  April 18, 2001   from  Lennox
     International Inc to Mizuho Financial Group                       5,000,000


                                       1



     B.   SERVICE EXPERTS INC.


               Convertible   Notes  and  miscellaneous  debt
               related to original acquisitions of centers             9,981,479

     C.   MISCELLANEOUS OTHER DEBT -(estimate)]                          125,000


     TOTAL OUTSTANDING  INDEBTEDNESS OF LENNOX INTERNATIONAL
     INC.   AND   RESTRICTED    SUBSIDIARIES                        $615,347,241
                                                                    ------------





2





                                             SCHEDULE 5.13

                                             EXISTING LIENS


    JURISDICTION                    SECURED PARTY                         UCC-1 FILE NO.      DATE FILED
    ------------                    -------------                         --------------      ----------
                              DEBTOR: LENNOX INDUSTRIES INC.
                              ------------------------------

Texas Secretary of State      Wachovia Bank, N.A.,                          00-00521016         6/16/00
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303

                              DEBTOR: ARMSTRONG AIR CONDITIONING INC
                              --------------------------------------
Ohio Secretary of State       Wachovia Bank, N.A.,                          AP322733            3/27/01
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303

Huron County, Ohio            Wachovia Bank, N.A.,                          000084073           3/27/01
                              as Administrative Agent
                              for the Secured Parties
                              191 Peachtree Street, N.E
                              Mail Code GA 04-23
                              Atlanta, GA  30303
